Exhibit 10.1


















AMENDED AND RESTATED
MASTER
CREDIT AGREEMENT


dated as of December 31, 2011


between


NEDAK ETHANOL, LLC


as Borrower


and


AGCOUNTRY FARM CREDIT SERVICES, FLCA


as Lender



















 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

      Page         ARTICLE I. GENERAL TERMS     2

 

  Section 1.01 Definitions 2   Section 1.02 Master Agreement/Supplements 2  
Section 1.03 Notes 2   Section 1.04 Default Interest 3   Section 1.05 Interest
Generally; Maximum Rate 3   Section 1.06
Payments Generally
3   Section 1.07 Computations 3   Section 1.08 Prepayments 3   Section 1.09 NOT
USED 4   Section 1.10 Fees 4   Section 1.11 Collateral 4   Section 1.12 Priority
4

 
ARTICLE II. CONDITIONS PRECEDENT
    4



 

























 
Section 2.01
Conditions To Effectiveness
4  
Section 2.02
Conditions to Continued Effectiveness and Enforceability
7  



 





ARTICLE III. REPRESENTATIONS AND WARRANTIES
    8



 

























 
Section 3.01
Existence; Power
8  
Section 3.02
Organizational Power; Authorization
8   Section 3.03 Governmental Approvals; No Conflicts 8   Section 3.04 Financial
Statements 9   Section 3.05 Litigation and Environmental Matters 9   Section
3.06 Compliance with Laws and Agreements 9   Section 3.07 Investment Company
Act, Etc 9   Section 3.08 Taxes 10   Section 3.09 Margin Regulations 10  
Section 3.10 ERISA 10   Section 3.11 Ownership of Property 10   Section 3.12
Disclosure 10   Section 3.13 Labor Relations 11   Section 3.14 Subsidiaries 11  
Section 3.15 Permits 11   Section 3.16 Projections 11   Section 3.17 Material
Contracts 11   Section 3.18 Anti-Terrorism Laws 11   Section 3.19 Borrower
Rights 11   Section 3.20 Completion of Facility 12



 

ARTICLE IV. AFFIRMATIVE COVENANTS
    12



 

 
Section 4.01
Financial Statements and Other Information
12  
Section 4.02
Notices of Material Events 
13

 
 
 

--------------------------------------------------------------------------------

 
 
 

 
Section 4.03
Existence; Conduct of Business; Eligible Borrower
14  
Section 4.04
Compliance with Laws, Etc
14  
Section 4.05
Payment of Obligations
14   Section 4.06 Books and Records 15   Section 4.07 Visitation, Inspection,
Audit, Etc 15   Section 4.08 Maintenance of Properties; Insurance 15   Section
4.09 Use of Proceeds 15   Section 4.10 Subsidiaries 15   Section 4.11 Assignment
of Material Contracts 16   Section 4.12 Compliance with Certain Laws 16  
Section 4.13 Farm Products 16   Section 4.14 Capital Investment in Lender 17

 
ARTICLE V. FINANCIAL COVENANTS
    17



 

 
Section 5.01
Owner’s Equity Ratio
17  
Section 5.02
Tangible Net Worth
17  
Section 5.03
Capital Expenditures
18

 
ARTICLE VI. NEGATIVE COVENANTS
    18



 

 
Section 6.01
Indebtedness
18  
Section 6.02
Negative Pledge
19  
Section 6.03
Fundamental Changes
19   Section 6.04 Investments, Loans, Etc 19  
Section 6.05
Restricted Payments 19   Section 6.06 Sale of Assets 20    Section 6.07
Transactions with Affiliates 20   Section 6.08 Restrictive Agreements 21  
Section 6.09 Sale and Leaseback Transactions 21   Section 6.10 Hedging
Agreements 21   Section 6.11 Amendment to Material Documents 21   Section 6.12
Accounting Changes 21   Section 6.13 Deposit and Investment Accounts 21  
Section 6.14 Use of Proceeds 21   Section 6.15 Legal Status; Eligible Borrower
21

 
ARTICLE VII. EVENTS OF DEFAULT AND REMEDIES
    22



 

 
Section 7.01
Events of Default
22  
Section 7.02
Remedies
25

 
ARTICLE VIII. MISCELLANEOUS
    25



 

 
Section 8.01
Notices
25   Section 8.02 Waiver; Amendments 27   Section 8.03 Expenses; Indemnification
27   Section 8.04 Successors and Assigns 28   Section 8.05 Governing Law;
Jurisdiction; Consent to Service of Process 28   Section 8.06 Waiver of Jury
Trial 29   Section 8.07 Right of Setoff  29

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

  Section 8.08 Counterparts; Integration 30   Section 8.09 Survival 30  
 Section 8.10 Severability 30   Section 8.11 Transferable Record 30   Section
8.12 Confidentiality 30   Section 8.13 Copies 31   Section 8.14
Notice of Claims Against Lender; Limitation of Certain
Damages
31   Section 8.15 NOT USED 31   Section 8.16 Out of Pocket Expenses 31   Section
8.17
Reaffirmation of the Terms and Undertaking of the Loan
Documents and Other Agreements
32   Section 8.18 Validity and Enforceability of the Loan Documents and Other
Agreements     Section 8.19 Release of Claims 32         Attachment I –
Definitions I-1   I-1



 

Exhibits and Schedules                                               Exhibit A  
Form of Compliance Certificate                   Exhibit B   Form of Officer’s
Certificate                   Exhibit 2.01(b)(5)   Opinion Requirements        
          Exhibit 2.01(b)(12)   Consent and Waiver of Borrower’s Rights        
          Exhibit 3.19   Borrower’s Rights                   Schedule 3.05(a)  
Litigation                   Schedule 3.05(b)   Environmental Matters          
        Schedule 4.08   Insurance Requirements                   Schedule 4.10  
List of Subsidiaries                   Schedule 6.01(b)   Permitted Indebtedness
                  Schedule 6.04   Existing Investments                  
Schedule 6.13   Deposit and Investment Accounts      

 
                                           
                                       

 
 

--------------------------------------------------------------------------------

 



 
AMENDED AND RESTATED
 
MASTER CREDIT AGREEMENT
 
THIS AMENDED AND RESTATED MASTER CREDIT AGREEMENT is made and entered into as of
December 31, 2011, by and between NEDAK ETHANOL, LLC, a Nebraska limited
liability company, (“Borrower”) and AGCOUNTRY FARM CREDIT SERVICES, FLCA
(successor by merger to Farm Credit Services of Grand Forks, FLCA), a federal
land credit association organized under the Farm Credit Act of 1971, as amended
(“Lender”).
 
 
RECITALS:
 
A.           Borrower and Lender have entered into that certain Master Credit
Agreement dated as of February 14, 2007, as amended and supplemented by that
certain First Supplement to Master Credit Agreement dated as of February 14,
2007, as further amended and supplemented by that certain Second Supplement to
Master Credit Agreement dated as of February 14, 2007, as further amended and
supplemented by that certain Third Supplement and Forbearance Agreement to
Master Credit Agreement dated as of April 11, 2008, as further amended and
supplemented by that certain Fourth Supplement and Forbearance Agreement to
Master Credit Agreement dated as of March 29, 2009, as further amended and
supplemented by that certain Fifth Supplement and Forbearance Agreement to
Master Credit Agreement dated as of September 30, 2009, as further amended and
supplemented by that certain Sixth Supplement and Forbearance Agreement to
Master Credit Agreement dated July 30, 2010, and as further amended and
supplemented by that certain Seventh Supplement and Forbearance Agreement to the
Master Credit Agreement dated February 1, 2011 (collectively, the “Original
Credit Agreement”), that certain Construction and Term Loan Note dated February
14, 2007, in the original aggregate principal amount of Forty-two Million Five
Hundred Thousand Dollars ($42,500,000) (as may be amended, modified or restated
from time to time, the “Original Note”), and the other instruments, documents
and agreements contemplated by or related to the Original Credit Agreement,
pursuant to which the Lender has extended certain credit facilities and
accommodations to Borrower under the terms and conditions set forth in the
Original Credit Agreement.
 
 
B.           Borrower has requested that the Original Credit Agreement be
amended and restated as provided herein to restructure and re-document the loans
and other credit facilities provided by Lender under the Original Credit
Agreement, and the Lender is willing to amend and restate the Original Credit
Agreement subject to the terms and conditions set forth herein and in the Loan
Documents executed concurrently herewith.



 
 

--------------------------------------------------------------------------------

 

 


 
 
AGREEMENT:
 
In consideration of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
 
ARTICLE I.
 
GENERAL TERMS
 
Section 1.01   Definitions.  Capitalized terms used herein have the meanings set
forth on Attachment I hereto.
 
Section 1.02   Master Agreement/Supplements.  Additional terms of each of the
existing and future loans, credit facilities and other credit accommodations are
set forth in one or more supplements (“Supplements”) to this Amended and
Restated Master Credit Agreement (“Amended and Restated Master Agreement”).  The
terms of this Amended and Restated Master Agreement and the Supplements
supersede all prior agreements and arrangements between Borrower and Lender
related to the Loans and govern the relationship and agreements between Borrower
and Lender.  Lender has no obligation to make additional loans or credit
available to Borrower, but in the event Borrower and Lender agree to additional
loans, credit facilities, and/or other credit accommodations from time to time
in the future, Borrower and Lender will enter into additional Supplements to
this Amended and Restated Master Agreement.  Each Supplement will set forth
additional terms and conditions specific to such loans and credit facilities,
including without limitation, the applicable:
 
(a)      amount of the loan and/or credit facility;
 
(b)      interest rate and rate options;
 
(c)      fees, costs and expenses; and
 
(d)      repayment terms.
 
In the event of any inconsistency between the terms set forth in the Amended and
Restated Master Agreement and any Supplement, the terms of the applicable
Supplement will control to the extent provided in such Supplement.  Unless
otherwise provided in a Supplement, each Supplement applies solely to the Loans
described therein.  The Supplements, including all Supplements entered into as
the date hereof and all future Supplements (when they become effective) are
hereby incorporated by reference.
 
Section 1.03   Notes.  Each Supplement may be accompanied by one or more Notes
made by Borrower.
 

 
2

--------------------------------------------------------------------------------

 

Section 1.04   Default Interest.  Upon the occurrence and during the continuance
of a Default or Event of Default or after acceleration, Borrower will pay
interest (“Default Interest”) with respect to the Loans at the rate otherwise
applicable plus an additional two hundred basis points per annum
(2.00%).  Default Interest is payable on demand.  The Default Interest rate will
apply whether or not Lender has exercised its option to accelerate the maturity
of the Loans and declare the entire principal balance due and payable.
 
Section 1.05   Interest Generally; Maximum Rate.  Lender’s internal records of
applicable interest rates are determinative in the absence of manifest
error.  In the event any Governmental Authority subjects Lender to any new or
additional charge, fee, withholding or tax of any kind with respect to any Loan,
or changes the method of taxation of any Loan, or changes the reserve, capital
or deposit requirements applicable to any Loan, Borrower will pay such
additional amounts as will compensate Lender for such cost (including
opportunity cost) or lost income resulting therefrom as reasonably determined by
Lender.  Notwithstanding anything to the contrary herein or in any Supplement,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which may be treated as interest on such Loan under
applicable law (collectively, the “Charges”) exceed the maximum lawful rate of
interest (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by Lender, the rate of interest payable in respect of the
Loans, together with all Charges payable in respect thereof, will be limited to
the Maximum Rate; provided, such Charges may be applied by Lender and collected
over a longer period of time to avoid application of a rate that exceeds the
Maximum Rate.  Any amount paid in excess of the Maximum Rate will be applied to
principal and other amounts outstanding in the order Lender deems appropriate.
 
Section 1.06   Payments Generally.  All payments will be made to Lender at the
address set forth in Section 8.01 in U.S. Dollars and in immediately available
funds, without set-off, deduction, or counterclaim, not later than 11:00 A.M.
(Fargo, North Dakota time) on the date on which such payment is due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day).  All payments may be applied by Lender to
principal, interest, fees and other amounts in any order which Lender elects in
its reasonable discretion; provided unscheduled payments received during the
continuance of an Event of Default will be applied first to fees and
reimbursable expenses of Lender and then ratably to the Loans based on their
respective outstanding principal balances.  Whenever any payment is stated to be
due on a day that is not a Business Day, such payment will be due and payable on
the next succeeding Business Day, not later than 11:00 A.M., and such extension
of time will in such case be included in the computation of the payment of
interest and fees, as the case may be.
 
Section 1.07   Computations.  Computations of interest and fees (to the extent
computed on the basis of days elapsed) hereunder will be made on the basis of a
year of 365 days occurring in the period for which such interest or fees are
payable.  All interest and fees will be considered earned when due.
 
 
 
3

--------------------------------------------------------------------------------

 

Section 1.08   Prepayments
 
(a)           Subject to applicable fees and charges and such other terms and
conditions as set forth in any applicable Supplement, Borrower may prepay the
Loans, in whole or in part at any time and from time to time, by giving
irrevocable written notice (or telephonic notice promptly confirmed in writing)
to Lender not less than sixty days prior to any such prepayment; provided, that
the amount of any such prepayment may not be less than $500,000.  Each such
notice will be irrevocable and will specify the proposed date of such prepayment
(which shall be any regularly scheduled monthly payment date) and the principal
amount to be prepaid.  The amount specified in such notice will be due and
payable on the date designated in such notice, together with accrued interest on
the amount so prepaid and any prepayment fee or premium payable in connection
therewith.
 
(b)      If, following the Closing Date, Borrower issues any capital stock, any
other equity interests, or any debt securities, then no later than the Business
Day following the date of receipt of the proceeds thereof, Borrower must prepay
the Loans in an amount equal to all such proceeds, net of underwriting discounts
and commissions and other reasonable costs paid to non-Affiliates in connection
therewith.  Any prepayment fee, premium or penalty under any applicable
Supplement will be applied in the event of such prepayment.
 
Section 1.09    NOT USED
 
Section 1.10   Fees.  Borrower agrees to pay to Lender the Restructure Fee and
the Lead Lender Administration Fee, relating to the commitments made and the
services rendered by Lender in connection with the Loans and this Amended and
Restated Master Agreement (the Restructure Fee and Lead Lender Administration
Fee being, collectively, the “Fees”).
 
Section 1.1   Collateral.  Borrower hereby pledges, mortgages, transfers,
assigns, sets aside, and grants a security interest to Lender in the Collateral,
and the Obligations are secured by Lender’s first priority Lien on such
Collateral.
 
Section 1.12   Priority.  Except to the extent any Loan is specifically
subordinated to one or more other Loans, each Loan will be pari passu in all
respects.
 
ARTICLE II.

 
CONDITIONS PRECEDENT
 
Section 2.01   Conditions To Effectiveness.  Lender will have no obligation
under this Agreement or any other Loan Document until each of the following
conditions is satisfied (or waived in accordance with Section 8.02):
 
(a)      Lender shall have received, on the Closing Date or prior to the Closing
Date in connection with the Original Credit Agreement, duly executed
counterparts of the following, each in form and substance acceptable to Lender
in all respects:
 
 
(1)
This Amended and Restated Master Credit Agreement.

 


 
(2)
The First Supplement, along with all Notes and other documents, instruments and
agreements required thereunder;

 

 
 
4

--------------------------------------------------------------------------------

 




 
 
(3)
all Control Agreements required under Section 6.13, if any;

 
 
(4)
the Deed of Trust, fully notarized, together with evidence that it has been
recorded in all places to the extent necessary or desirable, in the judgment of
Lender, to create a valid and enforceable first priority Lien (subject to
Permitted Encumbrances) on the fee simple estate (or leasehold or other interest
if agreeable to Lender) of the Real Estate, together with UCC fixture financing
statements, as applicable;

 
 
(5)
the Security Agreement and all other Loan Documents; and

 
 
(6)
Collateral Assignments of all Material Contracts in existence as of the Closing
Date, including the Tenaska Asset Management Agreement, together with copies of
such Material Contracts.

 
(b)      Lender shall have received, on the Closing Date or prior to the Closing
Date in connection with the Original Credit Agreement (or such other date
specified in this Section 2.01(b)) the following, each in form and substance
acceptable to Lender in all respects:
 
 
(1)
copies of favorable UCC, tax, judgment, bankruptcy and fixture lien search
reports (or other evidence of the same satisfactory to Lender) in all necessary
or appropriate jurisdictions and under all legal and trade names of Borrower and
all other parties requested by Lender, indicating that there are no prior Liens
on any of the Collateral other than Permitted Encumbrances;

 
 
(2)
duly executed landlord waivers and/or warehouseman, or bailee agreements with
respect to all inventory of Borrower located at leased locations or other
locations not owned by Borrower in fee simple, if any, along with a certified
copy of all leases of Borrower, if any;

 
 
(3)
certified copies of the articles of organization or other charter documents of
Borrower, together with certificates of good standing or existence, as are
available from the Secretary of State (or other applicable Governmental
Authority) of the jurisdiction of organization of Borrower and each other
jurisdiction where Borrower is required to be qualified to do business as a
foreign entity;

 
 
(4)
a certificate, dated as of the date hereof and signed by an appropriate
Responsible Officer, attaching and certifying copies of the bylaws or similar
documents, and appropriate resolutions authorizing the execution, delivery and
performance of the Loan Documents and certifying the name, title and the
signature of each officer executing the Loan Documents;

 


 
(5)
one or more favorable written opinions of counsel to Borrower, addressed to
Lender, addressing the matters set forth on Exhibit 2.01(b)(5);

 
 

 
5

--------------------------------------------------------------------------------

 




 
 
(6)
certificates of insurance, in form and substance acceptable to Lender,
describing the types and amounts of insurance (property and liability) carried
by Borrower, in each case insuring Lender as a first mortgagee under a standard
mortgagee clause, and naming Lender as lender loss payee or additional insured,
as the case may be, and which include a stipulation that coverages will not be
cancelled or diminished without at least 30 days’ prior written notice to
Lender, together with a lender’s loss payable endorsement;

 
 
(7)
an assignment of the Borrower’s business interruption insurance policy, duly
executed by Borrower and pursuant to which the Borrower assigns to Lender all of
the Borrower’s right, title and interest in and to its business interruption
insurance policy, and which assignment shall have been consented to and
certified in writing by the other party(ies) to such insurance policy.  In lieu
of such assignment, a certificate for such business interruption insurance
naming Lender as lender loss payee or additional insured, as its interests
appear;

 
 
(8)
UCC-1 financing statements and other applicable documents under the laws of
applicable jurisdictions with respect to the perfection of the Liens granted
under the Security Agreement and the Collateral Assignments;

 
 
(9)
certified copies of all material consents, approvals, authorizations, licenses,
permits, registrations, filings and orders required or advisable to be made or
obtained under any requirement of law (including without limitation, one or more
zoning letters from appropriate zoning authorities with jurisdiction over any
aspect of the Project) or by any material contractual obligation of Borrower, in
connection with the Project or operation of Borrower’s business, including the
production of ethanol and by-products thereof, and such consents, approvals,
authorizations, registrations, filings and orders must be in full force and
effect and all applicable waiting periods must have expired;

 
 
(10)
copies of Borrower’s internally prepared financial statements as of the last day
of the immediately preceding quarter;

 
 
(11)
a certificate signed by a Responsible Officer, confirming notice to Borrower
pursuant to section 326 of the USA Patriot Act of 2001, 31 U.S.C. sec. 5318;

 
 
(12)
the Consent and Waiver of Borrower’s Rights;

 
 
(13)
a fully-executed copy of the Tenaska Asset Management Agreement;

 
 
(14)
a fully-executed copy of (a) the Fourth Amended and Restated Operating Agreement
of Borrower effective as of December 31, 2011; and (b) the

 

 
6

--------------------------------------------------------------------------------

 

 
 
Fifth Amended and Restated Operating Agreement of Borrower effective as of
January 1, 2012;

 
 
(15)
a duly executed counterpart signature of the TIF Lender to the Intercreditor
Agreement between the TIF Lender and Lender, in form and substance acceptable to
Lender in all respects;

 
 
(16)
a fully-executed copy of that certain Letter Agreement dated as of the Closing
Date, between Borrower and TNDK, LLC, a Delaware limited liability company,
pursuant to which, among other things, TNDK agrees to purchase five hundred
(500) Class B Preferred Units from Borrower; and

 
 
(17)
a document(s), duly executed by the TIF Lender and in form and substance
acceptable to Lender, pursuant to which the TIF Lender shall have agreed to
dismiss with prejudice, effective as of December 31, 2011, its pending lawsuit
against Borrower filed with the District Court of Douglas County, Nebraska on or
about August 12, 2010, including the summary judgment obtained by the TIF Lender
pursuant thereto (the “TIF Lender Suit”), and that pending the court’s entry of
an order dismissing the lawsuit, the TIF Lender shall forebear from taking any
actions to enforce the summary judgment or otherwise a final appealable order.

 
(c)           The representations and warranties set forth in the Loan Documents
are true and correct in all material respects.
 
(d)           Borrower has purchased, or if previously purchased currently
maintain the minimum amount of voting stock of Lender as set forth in Section
4.14.
 
(e)           First Dakota National Bank, Yankton, South Dakota (together with
any replacement or additional financial institutions approved by Lender,
the “Depositary”), continues to serve as the banking institution to handle all
depositary relationships with Borrower for the benefit of Lender, and the
Control Agreement among Borrower, Depositary and Lender on terms and conditions
acceptable to Lender in its sole discretion is in full force and effect.
 
Section 2.02   Conditions to Continued Effectiveness and Enforceability.  Lender
and Borrower agree that the continued effectiveness and enforceability of this
Agreement and any other Loan Documents shall be expressly conditioned upon the
receipt, delivery, approval or confirmation of the following within three (3)
Business Days following the satisfaction or waiver of the conditions set forth
in Section 2.01 above:
 
(a)           Lender has received payment of all fees and other amounts due and
payable on or prior to the date hereof, including the Fees and amounts for
reimbursement or payment of all out of-pocket expenses required to be reimbursed
or paid by Borrower pursuant to this Amended and Restated Master Agreement;
 

 
7

--------------------------------------------------------------------------------

 
 
(b)           payment in cash or immediately available funds from Borrower in
the amount of $7,105,272 as a special principal payment on the Term Loan Note,
which amount includes proceeds from Borrower’s restricted cash account held by
Lender;
 
(c)           Borrower’s payment of the delinquent real estate taxes, including
interest, late fees and penalties, if any, in the aggregate amount of
$1,453,762.07;
 
(d)           evidence that additional equity capital in the amount of at least
$10,000,000 from the sale of Class B Preferred Units has been fully paid-in;
 
(e)           evidence that Borrower has made a payment of interest, late fees
and penalties to the TIF Lender in the aggregate amount of $1,116,781.73; and
 
(f)            original and duly executed counterpart signatures of Borrower to
this Amended and Restated Master Agreement, the First Supplement, the Amended
and Restated Term Loan Note, the Deed of Trust, the Assignment of the Tenaska
Asset Management Agreement and the other documents delivered or to be delivered
in connection with the closing of this Amended and Restated Master Agreement.
 
ARTICLE III.

 
REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants to Lender, as of the date hereof, the date of
each Supplement, and the date of each Advance (unless otherwise specified) as
follows:
 
Section 3.0   Existence; Power.   Borrower (a) is duly organized, validly
existing and in good standing as a limited liability company under the laws of
the State of Nebraska, (b) has all requisite power and authority to carry on its
businesses as now conducted, and (c) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.
 
Section 3.02   Organizational Power; Authorization.   The execution, delivery
and performance by Borrower of the Loan Documents to which it is a party are
within its limited liability company powers and have been duly authorized by all
necessary board, manager, and if required, member action.  This Agreement and
the other Loan Documents have been duly executed and delivered by Borrower,
and constitute valid and binding obligations of Borrower, enforceable against it
in accordance with their re­spective terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.
 
Section 3.03   Governmental Approvals; No Conflicts.   The execution, delivery
and performance by Borrower of the Loan Documents (a) does not require any
consent or approval of, registration or filing with, or any action by, any
Governmental Authority, except those as have been obtained or made and are in
full force and effect or where the failure to do so,
 

 
8

--------------------------------------------------------------------------------

 

individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, (b) will not violate any applicable law or regulation
or the charter, articles of incorporation, bylaws, Operating Agreement, or other
organizational documents of Borrower or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, material
agreement or other material instrument binding on Borrower or any of its assets
or give rise to a right thereunder to require any payment to be made by
Borrower, and (d) will not result in the creation or imposition of any Lien on
any asset of Borrower except Liens created under the Loan Documents.
 
Section 3.04   Financial Statements.  Borrower has furnished to Lender copies of
Borrower’s (a) audited financial statements (consistent with the requirements of
Section 4.01(a)) as of its most recent fiscal year end, (b) internally prepared
financial statements (consistent with the requirements of Section 4.01(b)) as of
the last day of the most recent quarter, and (c) internally prepared financial
statements (consistent with the requirements of Section 4.01(c)) as of the last
day of the most recent month-end.  Such financial statements fairly present the
financial condition of Borrower as of such dates and the results of operations
for such periods in conformity with GAAP consistently applied, subject in the
case of interim financial statements, to year-end audit adjustments and the
absence of footnotes.  Since the date of such financial statements, there have
been no changes with respect to Borrower which have had or could reasonably be
expected to have, singly or in the aggregate, a Material Adverse Effect on the
business, results of operations, financial condition, assets, liabilities or
prospects of Borrower.
 
Section 3.05   Litigation and Environmental Matters
 
(a)      Except as described on Schedule 3.05(a), no litigation, investigation
or proceeding of or before any arbitrator or Governmental Authority is pending
against or, to the knowledge of Borrower, threatened against or affecting
Borrower (1) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (2) which in any manner draws
into question the validity or enforceability of this Agreement or any other Loan
Document.
 
(b)      Except as described on Schedule 3.05(b), Borrower (1) has not failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (2) has
not become subject to any Environmental Liability, (3) has not received notice
of any claim with respect to any Environmental Liability, or (4) does not know
of any basis for any Environmental Liability.
 
Section 3.06   Compliance with Laws and Agreements.   Borrower is in compliance
with all (a) applicable laws, rules, and regulations, (b) orders of any
Governmental Authority, and (c) all indentures, agreements or other instruments
binding upon it or its properties; except where non-compliance, either singly or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
 
Section 3.07   Investment Company Act, Etc.  Borrower is not (a) an “investment
company,” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended, (b) a “holding company” as defined in, or subject to
regulation under, the Public
 

 
9

--------------------------------------------------------------------------------

 

Utility Holding Company Act of 2005, as amended, or (c) otherwise subject to any
other regulatory scheme limiting its ability to incur debt.
 
Section 3.08   Taxes. Except for those delinquent Taxes that are being paid in
accordance with Section 2.02(c), Borrower and each other Person for whose taxes
Borrower could become liable have timely filed or caused to be filed all tax
returns and other filings that are required to be filed by any of them, and have
paid all taxes shown to be due and payable (or with respect to real estate
taxes, have paid all taxes prior to the time the same become delinquent) on such
returns or on any assessments made against it or its property and all other
taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority, except (a) to the extent the failure to do so would not
have a Material Adverse Effect or (b) where the same are currently being
contested in good faith by appropriate proceedings and for which Borrower has
set aside adequate reserves on its books in accordance with GAAP.  The charges,
accruals and reserves on the books of Borrower in respect of such taxes are
adequate, and no tax liabilities that could be materially in excess of the
amount so provided are anticipated.
 
Section 3.09   Margin Regulations. None of the proceeds of the Loans have been
used, directly or indirectly, for “purchasing” or “carrying” any “margin stock”
with the respective meanings of each of such terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect, or for any purpose that violates the provisions of
Regulation U, T or X of the Board of Governors of the Federal Reserve System.
 
Section 3.10   ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used under GAAP)
did not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used under GAAP) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than $10,000
the fair market value of the assets of all such underfunded Plans.
 
Section 3.11   Ownership of Property
 
. Borrower has good title to or a valid leasehold interest in all of the real
and personal property material to operation of Borrower’s businesses free and
clear of all Liens, except Permitted Encumbrances.  Borrower owns, or is
licensed or otherwise has the right to use, all patents, trademarks, service
marks, tradenames, copyrights and other intellectual property material to its
business, and the use thereof by Borrower does not infringe on the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
Section 3.12   Disclosure.  Borrower has disclosed to Lender all agreements,
instruments, and corporate or other restrictions to which Borrower is subject,
and all othe rmatters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.  None of the
reports, financial statements, certificates or other information furnished by or
on behalf of Borrower pursuant to this Agreement or any other Loan
 

 
10

--------------------------------------------------------------------------------

 
 
Document or delivered hereunder or thereunder (as modified or supplemented by
any other information so furnished) contains any material misstatement of fact
or omits to state any material fact necessary to make the statements therein,
not misleading.
 
Section 3.13   Labor Relations.  There are no strikes, lockouts or other
material labor disputes or grievances against Borrower, or, to the knowledge of
Borrower, threatened against or affecting Borrower, and no significant unfair
labor practice, charges or grievances are pending against Borrower, or to the
knowledge of Borrower, threatened against Borrower before any Governmental
Authority.  All payments due from Borrower pursuant to any collective bargaining
agreement have been paid or accrued as a liability except where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect.
 
Section 3.14   Subsidiaries.  Borrower has no Subsidiaries other than those for
which Borrower has complied with the requirements of Section 4.10 or disclosed
on Schedule 4.10.
 
Section 3.15   Permits.  Borrower has all material licenses, consents,
approvals, authorizations and permits of Governmental Authorities which Borrower
is required to have or maintain in connection with the operation of Borrower’s
business, including but not limited to any of the foregoing related to
Environmental Laws, zoning and land-use laws (including any requirement to
obtain a special exception, if applicable), water use laws, waste disposal laws,
laws requiring construction permits, and occupancy certificates.  Borrower has
provided true and correct copies of such licenses, consents, approvals,
authorizations and permits to Lender.
 
Section 3.16   Projections.  As of the Closing Date, the Projections fairly
present Borrower’s reasonable forecast of the results of operations and changes
in cash flows for the periods covered thereby, based on the assumptions set
forth therein, which assumptions are reasonable based on historical experience
and presently known facts.
 
Section 3.17   Material Contracts.  Borrower has collaterally assigned all
Material Contracts to Lender.
 
Section 3.18   Anti-Terrorism Laws. Neither Borrower nor any of its Affiliates
is in violation of (a) any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto, (b) Executive
Order No. 13,224, 66 Fed Reg 49,079 (2001), issued by the President of the
United States (Executive Order Blocking Property and Prohibiting Transactions
with Persons Who Commit, Threaten to Commit or Support Terrorism) or (c) the
anti-money laundering provisions of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT ACT) Act of 2001, Public Law 107-56 (October 26, 2001) amending the Bank
Secrecy Act, 31 U.S.C. Section 5311 et seq.
 
Section 3.19   Borrower Rights.  Borrower has read and understands the “Borrower
Rights” set forth on Exhibit 3.19.

 
11

--------------------------------------------------------------------------------

 

 
Section 3.20   Completion of Facility.  Prior to the date hereof, the following
events have occurred with respect to the Project: (a) construction of the
Project is final, Borrower has accepted the Project, and Borrower has settled
all claims related to defects under the Engineering, Procurement and
Construction Services Fixed Price Contract between Borrower and Delta-T
Corporation dated effective August 9, 2006, and all of the plans related
thereto, and all amounts payable thereunder have been paid in full, free and
clear of all mechanic’s, labor, materialmen’s and other similar Lien claims; (b)
all applicable requirements of any Governmental Authority and all private
restrictions and covenants have been complied with or satisfied and
unconditional certificates of occupancy (if required by any Governmental
Authority) for all of such improvements have been issued; (c) Borrower has
obtained all permits, licenses, and other authorizations required by a
Governmental Authority for construction of the Project and operation of
Borrower’s business, and all agreements necessary or appropriate to operate the
Borrower’s plant on the Real Estate at maximum capacity have been entered; and
(d) all insurance required pursuant to this Amended and Restated Master Credit
Agreement, the Original Credit Agreement and any other Loan Documents is in full
force and effect.
 
ARTICLE IV.
 
AFFIRMATIVE COVENANTS
 
Borrower covenants and agrees that so long as any Commitment is in effect or the
principal of or interest on any Loan or any fee remains unpaid:
 
Section 4.0   Financial Statements and Other Information.  Borrower will deliver
to Lender:
 
(a)      as soon as available and in any event (1) within 120 days after the end
of each fiscal year of Borrower, a copy of the annual audited report for such
fiscal year for Borrower as of the end of such fiscal year and the related
consolidated balance sheets, statements of income, owners’ equity and cash flows
(together with all footnotes thereto) of Borrower for such fiscal year, (2)
setting forth in comparative form (for all reports delivered after Borrower’s
first fiscal year of plant operations) the figures for the previous fiscal year,
all in reasonable detail and reported on by a firm of independent public
accountants acceptable to Lender (without a “going concern” or like
qualification, exception or explanation and without any qualification or
exception as to scope of such audit), and a statement from such accountants to
the effect that such financial statements present fairly in all material
respects the financial condition and the results of operations of Borrower for
such fiscal year in accordance with GAAP, that the examination by such
accountants in connection with such financial statements has been made in
accordance with GAAP;
 
(b)      as soon as available and in any event within 45 days after the end of
each quarter, an unaudited balance sheet of Borrower as of the end of such
quarter and the related unaudited statements of income, owner’s equity and cash
flow of Borrower for such quarter and the then elapsed portion of such fiscal
year, setting forth in each case in comparative form the figures for the
corresponding quarter end and the corresponding portion of Borrower’s previous
fiscal year; in either case all certified by an appropriate Responsible Officer
of Borrower as presenting fairly in
 

 
12

--------------------------------------------------------------------------------

 

all material respects the financial condition and results of operations of
Borrower in accordance with GAAP, subject to normal year-end audit adjustments
and the absence of footnotes;
 
(c)      within 30 days of the last day of each month (except for the last month
of the fiscal year), and within 45 days of the last day of each quarter, a
certificate, in form and substance satisfactory to Lender in all respects, of a
Responsible Officer, (1) certifying as to whether there exists a Default or
Event of Default on the date of such certificate, and if a Default or an Event
of Default then exists, specifying the details thereof and the action which
Borrower has taken or proposes to take with respect thereto, (2)  stating
whether any change in GAAP or the application thereof has occurred since the
date of Borrower’s most recent previously delivered audited financial statements
and, if any change has occurred, specifying the effect  of such change on the
financial statements accompanying such certificate; and (3) attaching a
production report, certified as to accuracy, which sets forth pertinent
information in respect of the amount of ethanol produced and other information
as Lender may request from time to time;
 
(d)      concurrently with the financial statements referred to in clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether it obtained any knowledge during the cause of its
examination of such financial statements of the occurrence of any Default or
Event of Default (which certificate may be limited to the extent required by
accounting rules or guidelines);
 
(e)      promptly after the same become available, copies of all periodic
reports distributed by Borrower to its members generally, or to any national
securities exchange, as applicable;
 
(f)      upon request by Lender from time to time, a copy of Borrower’s pro
forma budget for the subsequent fiscal year for Borrower, or such shorter period
as reasonably requested by Borrower, containing a pro forma consolidated balance
sheet of Borrower as of the end of such subsequent period and the related pro
forma consolidated statements of income, owners’ equity and cash flows (together
with all footnotes thereto) of Borrower for such subsequent period (a “Budget”);
 
(g)      as soon as available and in any event within 30 days after the end each
month, a production report, certified as to accuracy, which sets forth pertinent
information in respect of the amount of ethanol produced and other information
as Lender may request from time to time;
 
(h)      promptly following any request therefor, such other information
regarding the results of operations, business affairs and financial condition of
Borrower as Lender may reasonably request;
 
(i)      upon request by Lender from time to time, a variance report which shall
describe in reasonable detail all variances between the Budget submitted in
accordance with Section 4.01(f) and Borrower’s actual financial performance
during for the applicable period (the “Variance Report”).  The Variance Report
shall also describe in reasonable detail the reason(s) for all variances listed
therein.
 
Section 4.02   Notices of Material Events.  Borrower will promptly furnish
written notice to Lender of the following, in each case accompanied by a written
statement of a

 
13

--------------------------------------------------------------------------------

 

Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto:
 
(a)      the occurrence of any Default or Event of Default;
 
(b)      the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
Borrower, affecting Borrower which, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
 
(c)      the occurrence of any event or any other development by which Borrower
(1) fails to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval  required under any Environmental
Law, (2) becomes subject to any Environmental Liability, (3) receives notice of
any claim with respect to any Environmental Liability, or (4) becomes aware of
any basis for any Environmental Liability and in each of the preceding clauses,
which individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect;
 
(d)      the occurrence of any ERISA Event that alone, or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
 
(e)      the incurrence of any Indebtedness, including Indebtedness permitted
under this Agreement; and
 
(f)      any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
 
Section 4.03   Existence; Conduct of Business; Eligible Borrower.  Borrower will
do all things necessary to preserve, renew and maintain in full force and effect
(a) all rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names that, in each case, are material to the conduct of
its business and (b) its legal existence.  Borrower will continue to engage in
the same business as presently conducted or such other businesses that are
reasonably related thereto.
 
Section 4.04   Compliance with Laws, Etc.  Borrower will comply with all laws,
rules, regulations and requirements of any Governmental Authority applicable to
it or its properties, except where the failure to do so, either individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.  Borrower will in all respects conform to and comply with all
applicable covenants, conditions, restrictions and reservations, and with all
requirements of Governmental Authorities, including, without limitation, all
building codes and zoning, environmental, hazardous substance, energy and
pollution control laws, ordinances and regulations affecting Borrower’s
business, and the Real Estate and the related improvements.
 
Section 4.05   Payment of Obligations.  Borrower will pay and discharge all of
its obligations and liabilities (including without limitation all tax
liabilities and claims that could result in a statutory Lien) before the same
become delinquent or in default, except where (a) the

 
14

--------------------------------------------------------------------------------

 

validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) Borrower has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
 
Section 4.06   Books and Records.  Borrower will keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities to the extent necessary
to prepare the consolidated financial statements of Borrower in conformity with
GAAP.
 
Section 4.07   Visitation, Inspection, Audit, Etc.
 
(a)      Borrower will permit any representative or agent of Lender to visit and
inspect its properties, to conduct audits of the Collateral, to examine its
books and records and to make copies and take extracts therefrom, and to discuss
its affairs, finances and accounts with any of its officers, employees and its
independent certified public accountants, all at such reasonable times and as
often as Lender, may reasonably request after reasonable prior notice to
Borrower; provided, if a Default or an Event of Default has occurred and is
continuing, no prior notice will be required.  If a Default or an Event of
Default has occurred and is continuing, Borrower will bear all expenses incurred
by Lender in connection with any visit, inspection, audit, examination, or
discussion in connection therewith.
 
(b)      Borrower will deliver to Lender such appraisals of the Real Estate and
other fixed assets of Borrower as Lender may reasonably request at any time and
from time to time, such appraisals to be conducted by an appraiser, and to be
presented in form and substance, reasonably satisfactory to Lender, in each case
conducted at the expense of Borrower if the appraisal is delivered in connection
with a request by Borrower for an accommodation, waiver, or other credit action.
 
Section 4.08   Maintenance of Properties; Insurance.  Borrower will (a) keep and
maintain all property that is material to the conduct of its business in good
working order and condition, ordinary wear and tear expected, except where the
failure to do so, either individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect, and (b) maintain with
financially sound and reputable insurance companies, insurance with respect to
its properties and business against loss or damage of the kinds and in the
amounts customarily carried by companies in the same or similar business
operating in the same of similar locations and under the same or similar
circumstances. See Schedule 4.08 for additional details and a description of
Lender’s insurance requirements.
 
Section 4.09   Use of Proceeds.  No part of the proceeds of any Loan will be
used, directly or indirectly, for any purpose that would violate Regulation T, U
or X of the Board of Governors of the Federal Reserve System or for speculative
purposes, including, without limitation, speculating in the commodities and/or
futures markets.
 
Section 4.10   Subsidiaries.  Schedule 4.10 lists Subsidiaries of Borrower as of
the date hereof.  Within 10 Business Days after Borrower acquires or forms any
Subsidiary, Borrower

 
15

--------------------------------------------------------------------------------

 

will notify Lender and will cause such Subsidiary to execute a Guarantee of the
Obligations, a joinder to the Security Agreement, and a joinder to such other
instruments, agreements, and documents as Lender requires, each in form and
substance satisfactory to Lender, and will cause such Subsidiary to deliver
simultaneously therewith similar documents applicable to such Subsidiary
required under Section 2.01 as requested by Lender.
 
Section 4.11   Assignment of Material Contracts.  Borrower will notify Lender of
the existence of any Material Contract promptly upon entering into the
same.  Borrower agrees to promptly execute and deliver to Lender such Collateral
Assignments and take such other actions as Lender requests in furtherance of
Borrower’s collateral assignment of Borrower’s rights under such Material
Contracts.
 
Section 4.12   Compliance with Certain Laws.  Borrower will (a) ensure that no
Person that Controls Borrower is or will be listed on the Specially Designated
Nationals and Blocked Person List or other similar list maintained by the Office
of Foreign Assets Control (“OFAC”), the Department of Treasury or included in
any executive order or other similar list of such Persons published by a
Governmental Authority, (b) not use or permit the use of any proceeds of any
Loan to violate any of the foreign asset control regulations of OFAC or any
enabling statute, executive order, or requirement of a Governmental Authority
relating thereto, and (c) comply with all applicable Bank Secrecy Act (“BSA”)
laws and regulations, as amended.
 
Section 4.13   Farm Products.  If Borrower acquires any Collateral which may
have constituted Farm Products in the possession of the seller or supplier
thereof, Borrower will, at its sole expense, use its best efforts to take such
steps to insure that all Liens (except the security interests granted to Lender)
in such acquired Collateral are terminated or released, including, without
limitation, in the case of such Farm Products produced in a state which has
established a Central Filing System (as defined in the Food Security Act),
registering with the Secretary of State of such state (or such other party or
office designed by such state) and otherwise take such reasonable actions
necessary, as prescribed by the Food Security Act, to purchase Farm Products
free of liens, security interest and encumbrances of any kind (except the
security interests granted to Lender); provided, however, that Borrower may
contest and need not obtain the release or termination of any lien, security
interest or encumbrance asserted by any creditor of any seller of such Farm
Products, so long as it contests the same by proper proceedings and maintain
appropriate accruals and reserves therefore in accordance with GAAP.  Upon the
Lender’s request, Borrower agrees to forward to Lender promptly after receipt
copies of all notices of Liens and master lists of effective financing
statements delivered to Borrower pursuant to the Food Security Act, which
notices and/or lists pertain to any of the Collateral.  Upon Lender’s request,
Borrower agrees to provide Lender with the names of Persons who supply Borrower
with such Farm Products and such other information as Lender may reasonably
request with respect to such Persons.
 
If any warehouse receipt or receipts in the nature of a warehouse receipt is/are
issued in respect of any portion of the Collateral, then Borrower (a) will not
permit such warehouse receipt or receipts in the nature thereof to be
“negotiable” as such term is used in Article 7 of the UCC and (b) will deliver
all such receipts to Lender (or a Person designated by Lender) within five days
of Lender’s request and from time to time thereafter.  If no Default or Event of
Default then
 

 
16

--------------------------------------------------------------------------------

 

exists, Lender agrees to deliver to Borrower any receipt so held by Lender upon
Borrower’s request in connection with Borrower’s sale or other disposition of
the underlying Collateral, if such disposition is in the ordinary course of
Borrower’s business.
 
Section 4.14   Capital Investment in Lender.  Borrower agrees to purchase, or if
previously purchased, maintain ownership of voting stock in AgCountry Farm
Credit Services, FLCA (currently a minimum of $1,000.00 worth of stock) as
required under the policy of Lender.  Lender’s policy may change from time to
time.  Lender shall have a first lien on the stock for payment of any liability
of the Borrower to Lender.  Said stock shall be owned as follows:
 
Owner Name:  NEDAK Ethanol, LLC
 
Borrower authorizes and appoints the following to act on behalf of all owners,
to vote the said stock, and to accept, receive and receipt for any dividends
declared on such stock:
 
Board Chair, voter
 
Upon repayment of a loan, retirement of the stock shall occur only at the
discretion of Lender’s board of directors, and then only if Lender meets capital
adequacy standards established under Section 4.3A of the Farm Credit
Act.  Should Lender’s capital become impaired, so the book value of the stock is
less than par value or face amount, the stock may be retired for an amount equal
to book value.  Borrower shall be obligated to repay the full amount of any
loan, including the amount attributable to the purchase of stock, regardless of
whether Lender’s capital is impaired.
 
Borrower further agrees that a security interest is hereby granted to Lender in
all such stock now owned and hereafter acquired, however designated or
classified, and all equity reserve and allocated surplus in Lender, its
successors and assigns, to secure the Loans.
 
ARTICLE V.
 
FINANCIAL COVENANTS
 
Borrower covenants and agrees that so long as any Obligation remains unpaid or
any Commitment is in effect:
 
Section 5.01   Owner’s Equity Ratio.  Borrower will maintain an Owner’s Equity
Ratio of (a) at least fifty percent (50%) as of December 31, 2011 (the “Baseline
Date”), and (b) on December 31st of each year thereafter (each, a “Determination
Date”), at least the percentage that is equal to the sum of (x) fifty percent
(50%) plus (y) the product of (A) two percent percentage points (2%) multiplied
by (B) the number of years that have elapsed from the Baseline Date to the
applicable Determination Date; provided, however, that the required Owner’s
Equity Ratio for any Determination Date shall not exceed seventy percent (70%).
 
Section 5.02   Tangible Net Worth.  Borrower’s Tangible Net Worth will be, and
will not fall below, at any time after (a) $30,000,000 on the Baseline Date, and
(b) on each
 
17

--------------------------------------------------------------------------------

 

Determination Date following the Baseline Date (except at such times in which
Borrower’s Owner’s Equity Ratio is greater than seventy percent (70%), in which
case Borrower is not required to increase Tangible Net Worth in excess of
$30,000,000), an amount equal to the sum of (x) $30,000,000 plus (y) the
aggregate Net Income of Borrower, after Tax Distributions to holders of Class B
Preferred Units, for each year elapsed between the Baseline Date and the
applicable Determination Date, in each case as reported in Borrower’s audited
financial statements as of such Determination Date and for each year ended
between the Baseline Date and the applicable Determination Date.
 
Section 5.03   Capital Expenditures.  Borrower will not make Capital
Expenditures in excess of $500,000.00 which are not included in the capital
expenditure budget approved (or withheld) by Lender in its sole determination
during any fiscal year period without Lender’s prior written approval.
 
ARTICLE VI.
 
NEGATIVE COVENANTS
 
Borrower covenants and agrees that so long as Lender has a Commitment hereunder
or the principal of or interest on any Loan or any fee remains unpaid:
 
Section 6.01   Indebtedness.  Borrower will not create, incur, assume or suffer
to exist any Indebtedness, except:
 
(a)      Indebtedness created pursuant to the Loan Documents;
 
(b)      Indebtedness acceptable to Lender in its sole discretion and existing
on the date hereof and set forth on Schedule 6.01(b) and extensions and renewals
of any such Indebtedness that do not increase the outstanding principal amount
thereof (immediately prior to giving effect to such extension, renewal or
replacement) or shorten the maturity or the weighted average life thereof;
 
(c)      Indebtedness subordinate to the Obligations in an amount not to exceed
$500,000 on terms and conditions acceptable to Lender in its sole discretion,
provided such Indebtedness (i) is advanced prior to any disbursement of the
Loans by Lender, (ii) is unsecured, (iii) accrues interest at an annual interest
rate of 12% or less, (iv) requires deferral of all payments during the
continuance of a Default or Event of Default, including but not limited to
compliance with all covenants under this Agreement, and (v) is subject to an
intercreditor agreement acceptable to Lender in its sole discretion; and
 
(e)      Indebtedness in an amount not to exceed $250,000 for the purpose of
obtaining one or more letters of credit in connection with supply and
transportation contracts related to the procurement of utilities; provided such
Indebtedness shall be on terms and conditions satisfactory to Lender in is sole
discretion and subordinate to Indebtedness created pursuant to he Loan Documents
under this Agreement, and (vii) is subject to an intercreditor agreement
acceptable to Lender in its sole discretion.

 
18

--------------------------------------------------------------------------------

 

 
Section 6.02   Negative Pledge.  Except Permitted Encumbrances, Borrower will
not create, incur, assume or suffer to exist any Lien on any of its assets or
property now owned or hereafter acquired.
 
Section 6.03   Fundamental Changes.  Borrower will not, and will not permit any
Subsidiary to, engage in any business other than businesses of the type
conducted by Borrower on the date hereof and businesses reasonably related
thereto.  Borrower will not amend, restate, supplement, revise or otherwise
change any of the agreements or other documents governing or otherwise related
to the tax increment financing with the TIF Lender.
 
Section 6.04   Investments, Loans, Etc.  Borrower will not purchase, hold or
acquire any common stock, evidence of indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person (all of the foregoing being collectively called “Investments”), or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person that constitute a business unit, or create or
form any Subsidiary, except:
 
(a)      Investments (other than Permitted Investments) existing on the date
hereof and set forth on Schedule 6.04;
 
(b)      Permitted Investments in which Lender maintains a first priority,
perfected security interest therein; and
 
(c)      loans or advances to employees, officers or directors of Borrower in
the ordinary course of business for travel, relocation and related expenses;
provided, however, that the aggregate amount of all such loans and advances does
not exceed $25,000 at any time.
 
Section 6.05   Restricted Payments.  Other than dividends or distributions by
Borrower solely in units of any class of its membership interests, Borrower will
not pay, declare or make, or agree to pay, declare or make, directly or
indirectly, any dividend or distribution on any class of its membership
interests, or make any payment on account of, or set apart assets for a sinking
or other analogous fund for, the purchase, redemption, retirement, defeasance or
other acquisition of, any membership interest, or any options, warrants, or
other rights to purchase any of the foregoing, whether now or hereafter
outstanding, or any payment in respect of Indebtedness subordinated to the
Obligations (each such dividend, distribution, set aside or payment, a
“Restricted Payment”), except:
 
(a)           So long as no Default or Event of Default has occurred and is then
continuing or would result from such payment, then Borrower may make Tax
Distributions (which may only be paid annually based on Borrower’s audited
financial statements or in multiple quarterly installments, based on Borrower’s
good-faith and reasonable estimate of income to be generated by its business in
such year) solely to holders of Class B Preferred Units to allow such holders of
lass B Preferred Units to meet their tax obligations on such income in a timely
manner pursuant to the Operating Agreement.
 

 
19

--------------------------------------------------------------------------------

 

 
(b)           So long as (x) no Default or Event of Default has occurred and is
then continuing or would result from such payment, and (y) the outstanding
balance of principal and accrued but unpaid interest on the Loans is less than
$20,000,000, then Borrower may make annual year-end Restricted Payments from
excess funds held by or otherwise allocable or payable to Borrower for Capital
Expenditures which have been budgeted Borrower and approved by Lender but which
have not been used by Borrower as of the end of each such annual year-end.
 
(c)           So long as (x) the outstanding balance of principal and accrued
but unpaid interest on the Loans is less than $20,000,000, (y) the portion of
any of Borrower’s tax increment financing not supported by tax payments is zero,
and (z) no Default or Event of Default has occurred and is then continuing or
would result from such payment, then Borrower may make Restricted Payments upon
Lender’s approval, which approval shall not be unreasonably withheld.
 
Distributions permissible under this Section 6.05(b) for any prior fiscal year
must be declared by Borrower’s board of managers within 120 days of such fiscal
year end or allowance hereunder to declare and pay the distribution for such
fiscal year will be deemed waived by Borrower and disallowed.
 
Distributions permissible under this Section 6.05(b) in respect of Net Income
for the prior year may not be paid until after confirmation of Net Income in
Borrower’s financial statements submitted pursuant to Section 5.01(a).
 
Notwithstanding the foregoing in Sections 6.05(a) and 6.05(b), Borrower may make
payments on subordinate Indebtedness to the extent such payments are allowed
under an intercreditor agreement between Lender and the other lender or creditor
to which such payments are made, to the extent no Default or Event of Default
will occur or is continuing after payment thereof.
 
Section 6.06   Sale of Assets.  Borrower will not convey, sell, lease, assign,
transfer or otherwise dispose of, any of its assets, business or property,
whether now owned or hereafter acquired, to any Person except (a) the sale or
other disposition for fair market value of obsolete or worn out property or
other property not necessary for operations disposed of in the ordinary course
of business; and (b) the sale of inventory and Permitted Investments in the
ordinary course of business; provided, however, any conveyance, sale, lease,
assignment, transfer or other disposal made in accordance with the Asset
Management Agreement shall not constitute a breach or other violation of this
Section 6.06.
 
Section 6.07   Transactions with Affiliates.  Borrower will not sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to Borrower
than could be obtained on an arm’s-length basis from unrelated third parties in
comparable transactions, and (b) transactions solely between Borrower and any
wholly-owned Subsidiary of Borrower; provided, however, neither Borrower’s
entrance into, nor performance under, the Asset Management Agreement shall not
constitute a breach or other violation of this Section 6.06.
 

 
20

--------------------------------------------------------------------------------

 

 
Section 6.08   Restrictive Agreements.  Borrower will not directly or
indirectly, enter into, incur or permit to exist any agreement that prohibits,
restricts or imposes any condition upon the ability of Borrower to create, incur
or permit any Lien upon any of its assets or properties, whether now owned or
hereafter acquired, except restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted under this Agreement if such
restrictions and conditions apply only to the property or assets securing such
Indebtedness.
 
Section 6.09   Sale and Leaseback Transactions.  Borrower will not enter into
any arrangement, directly or indirectly, whereby it sells or transfers any
property, real or personal, used or useful in its business, whether now owned or
hereinafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred.
 
Section 6.10   Hedging Agreements.  Borrower will not enter into any Hedging
Agreement other than Hedging Agreements approved by Lender and entered into in
the ordinary course of business to hedge or mitigate risks to which Borrower is
exposed in the conduct of its business or the management of its liabilities.
 
Section 6.11   Amendment to Material Documents.  Except to the extent as could
not reasonably be expected to result in a Material Adverse Effect, Borrower will
not amend, modify or waive any of its rights or any other terms or condition
under (a) its certificate or articles of organization, Operating Agreement,
bylaws or other organizational documents or (b) any Material Contract.
 
Section 6.12   Accounting Changes.  Borrower will not make any significant
change in accounting treatment or reporting practices, except as required by
GAAP, or change its fiscal year.
 
Section 6.13   Deposit and Investment Accounts.  Except as set forth on Schedule
6.13 or except as otherwise consented to in writing by Lender (which consent
will be conditioned on, among other things, the Person who will maintain the
funds entering into a Control Agreement acceptable to Lender in all respects)
Borrower will not maintain, deposit, escrow, impound or invest funds with any
Person other than Lender or Lender’s approved depositary institution.
 
Section 6.14   Use of Proceeds.  Borrower will not use the proceeds of any Loan,
directly or indirectly, for “purchasing” or “carrying” any “margin stock” with
the respective meanings of each of such terms under Regulation U of the Board of
Governors of the Federal Reserve System as now and from time to time hereafter
in effect, or for any purpose that violates the provisions of Regulation U, T or
X of the Board of Governors of the Federal Reserve System.
 
Section 6.15   Legal Status; Eligible Borrower.  Borrower will not (a) change
its jurisdiction of organization, or (b) take or permit any action that would
result in (i) Borrower’s discontinuance as a limited liability company in good
standing under the jurisdiction of Borrower’s organization, or (ii) Borrower
becoming ineligible to borrow from Lender or any Farm Credit System lending
institutions.
 
 

 
21

--------------------------------------------------------------------------------

 

ARTICLE VII.

 
EVENTS OF DEFAULT AND REMEDIES
 
Section 7.01   Events of Default.  The following will be considered events of
default (each an “Event of Default”) hereunder:
 
(a)      Borrower fails to pay any amount payable under this Agreement or any
other Loan Document within ten (10) days of the date that such amount becomes
due;
 
(b)      any representation or warranty made or deemed made by or on behalf of
Borrower in or in connection with this Agreement or any other Loan Document
(including the Schedules attached hereto and thereto) and any amendments or
modifications hereof or waivers hereunder, or in any certificate, report,
financial statement or other document submitted to Lender by Borrower or any
representative of Borrower pursuant to or in connection with this Agreement or
any other Loan Document proves to be materially incorrect when made or deemed
made or submitted;
 
(c)      Borrower fails to observe or perform any covenant or agreement in (i)
Sections 4.01, 4.02, or 4.03, or Article V or VI, of this Agreement, or (ii) any
Material Contract beyond any applicable cure period, if any (including any
payment default under such Material Contracts);
 
(d)      Borrower fails to observe or perform any covenant or agreement in this
Agreement (other than those referred to in clauses (a), (b), or (c) above) or in
any other Loan Document, and such failure continues for 30 days after the
earlier of the date (1) Borrower becomes aware of such failure, or (2) written
notice thereof is given to Borrower by Lender; or any Event of Default otherwise
occurs under any Loan Document;
 
(e)      Borrower or any guarantor of any portion of the Obligations, (whether
as primary obligor or as guarantor or other surety) fails to pay any principal
of or premium or interest on any Material Indebtedness that is outstanding, when
and as the same becomes due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure continues after
the applicable grace period, if any, specified in the agreement or instrument
evidencing such Indebtedness; or any other event occurs or condition exists
under any agreement or instrument relating to such Indebtedness and continues
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or permit
the acceleration of, the maturity of such Indebtedness; or any such Indebtedness
is declared to be due and payable; or required to be prepaid or redeemed
(other  than by a regularly scheduled required prepayment or redemption),
purchased or defeased, or any offer to prepay, redeem, purchase or defease such
Indebtedness is required to be made, in each case prior to the stated maturity
thereof;
 
(f)      Borrower or any guarantor of any portion of the Obligations, (1)
commences a voluntary case or other proceeding or files any petition seeking
liquidation, reorganization or other relief under any federal, state or foreign
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a custodian, trustee, receiver, liquidator or other
similar official of it or any substantial part of its property, (2) consents to
the institution of, or fails
 

 
 
22

--------------------------------------------------------------------------------

 

to contest in a timely and appropriate manner, any proceeding or petition
described in clause (1) of this Section 7.01(f), (3) applies for or consents to
the appointment of a custodian, trustee, receiver, liquidation or other similar
official for Borrower or such guarantor or for a substantial part of the assets
of Borrower or such guarantor, (4) files an answer admitting the material
allegations of a petition filed against it in any such proceeding, (5) makes a
general assignment for the benefit of creditors, or (6) takes any action for the
purpose of effecting  any of the foregoing;
 
(g)      an involuntary proceeding is commenced or an involuntary petition is
filed seeking (1) liquidation, reorganization or other relief in respect of
Borrower or any guarantor of any portion of the Obligations, or the debts, or
any substantial part of the assets of Borrower or such guarantor under any
federal, state or foreign bankruptcy, insolvency or other similar law now or
hereafter in effect or (2) the appointment of a custodian, trustee, receiver,
liquidator or other similar official for Borrower or any guarantor of any
portion of the Obligations, or for a substantial part of the assets of Borrower
or such guarantor, and in any such case, such  proceeding or petition remains
undismissed for a period of 60 days or an order or decree approving or  ordering
any of the foregoing is entered;
 
(h)      Borrower or any guarantor of any portion of the Obligations becomes
unable to pay, admits in writing its inability to pay, or fails to pay, its
debts as they become due;
 
(i)      an ERISA Event occurs with respect to Borrower or any guarantor of any
portion of the Obligations that, in the opinion of Lender, when taken together
with other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;
 
(j)      any judgment or order for the payment of money in excess of $100,000 in
the aggregate is rendered against Borrower or any guarantor of any portion of
the Obligations, and either (1) such judgment or order is final and enforcement
proceedings have been commenced by any creditor upon such judgment or order, or
(2) there is a period of 30 consecutive days during which a stay of enforcement
of such judgment or order, by reason of a pending appeal or otherwise, is not in
effect;
 
(k)      any non-monetary judgment or order is rendered against Borrower or any
guarantor of any portion of the Obligations that could reasonably be expected to
result in a Material Adverse Effect, and there is a period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, is not in effect;
 
(l)      a Change in Control occurs or exists;
 
(m)    Borrower ceases to exist or any guarantor of any portion of the
Obligation dies or ceases to exist;
 
(n)      Borrower or any guarantor of any portion of the Obligations becomes the
subject of any out-of-court settlement with its creditors for the payment of
money in excess of $100,000;
 
(o)      any guarantor of any portion of the Obligations attempts to revoke such
Guarantee, or any such Guarantee becomes unenforceable in whole or in part for
any reason;
 

 
23

--------------------------------------------------------------------------------

 

 
(p)      an Event of Default occurs under any other agreement with (or
instrument in favor of) Lender that could reasonably be expected to result in a
Material Adverse Effect;
 
(q)      the exercise by the TIF Lender, or any other tax increment financing
lender, of any right or remedy under any tax increment financing loan documents
to which Borrower is party on account of any default specified by the TIF Lender
or any other tax increment financing lender;
 
(r)       the occurrence or nonoccurrence of any fact, event, circumstance or
thing that in any material respect negatively impacts the Borrower’s Budget or
prospects;
 
(s)      the occurrence of any fact, event, circumstance or thing that
materially erodes, diminishes or negatively impacts the nature, extent or value
of the Collateral except to the extent that such erosion or diminishment is
adequately covered by insurance;
 
(t)       the attachment of any tax or other lien against or any levy,
garnishment, repossession or seizure (or any attempted attachment, levy,
garnishment, repossession or seizure) upon any of the assets of Borrower by any
Person;
 
(u)      the issuance or entry of any judgment, decree or order for the payment
of money against Borrower or the award of equitable relief in connection with
any legal proceeding currently or hereafter commenced in Douglas County,
Nebraska District Court or in any other court by the TIF Lender or its
successors and assigns, on behalf of participating lenders, in connection with
an alleged default specified by the TIF Lender or its successors and assigns;
 
(v)      any breach, default or event of default, however specified or
denominated, shall occur by Borrower or Tenaska Biofuels, LLC under the Tenaska
Asset Management Agreement that is not cured or waived by Tenaska within the
applicable cure period;
 
(w)     borrower amends or restates its articles of incorporation, bylaws, the
Operating Agreement or any other organizational document without the prior
written consent of Lender;
 
(x)       there shall have occurred a default under the Operating Agreement;
 
(y)      any provision contained in this Amended and Restated Master Agreement,
the First Supplement, the Note or any other Loan Document in connection with any
of Borrower’s obligations hereunder or any of Borrower’s obligations thereunder
shall, at any time, cease to be in full force and effect, or shall be revoked or
declared null and void, or the validity or enforceability thereof shall be
contested by Borrower, or any of the same shall deny or challenge any further
liability or obligation hereunder or thereunder, as the case may be;
 
(z)      the TIF Lender Suit shall, for any reason, not have been dismissed with
prejudice, resulting in the entry of an Order of Dismissal by the District Court
of Douglas County, Nebraska, prior to January 31, 2012;
 
(aa)   there shall have occurred a default under the agreements or other
documents governing or relating to the tax increment financing provided by the
TIF Lender that are not waived or cured within the applicable period, unless
such default by the Borrower under the

 
24

--------------------------------------------------------------------------------

 
agreements or other documents governing or relating to the tax increment
financing provided by the TIF Lender has occurred as a direct or indirect result
of a prohibition by the Lender on the Borrower taking action required, or a
directive by the Lender to take action; or
 
(bb)    any other event occurs or exists which could reasonably be expected to
result in a Material Adverse Effect.
 
Section 7.02   Remedies.  Upon the occurrence of an Event of Default (other than
an event described in clause (f), (g) or (h) of Section 7.01), and at any time
thereafter, Lender may take any one or more or all of the following actions, at
the same or different times:
 
(a)      terminate the Commitments, whereupon the Commitments will terminate
immediately;
 
(b)      declare the principal of and any accrued interest on the Loans, and all
other Obligations to be due and payable, whereupon the same will become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by Borrower;
 
(c)      Setoff;
 
(d)      take other steps to protect or preserve Lender’s interest in any
Collateral, including, without limitation, notifying account debtors or Tenaska
Biofuels, LLC under the Tenaska Asset Management Agreement to make payments
directly to Lender, advancing funds to protect any Collateral, and insuring
Collateral; and/or
 
(e)      exercise all remedies provided for in any other Loan Document or as
otherwise provided by law.
 
If an Event of Default specified in either clause (f), (g) or (h) of Section
7.01 occurs, all Commitments, if any, will automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon,
and all fees, and all other Obligations will automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by Borrower.
 
ARTICLE VIII.
 
MISCELLANEOUS
 
Section 8.01                      Notices.
 
Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications to any party herein to
be effective will be in writing and delivered by hand or overnight courier
service, mailed by certified or registered mail, electronic mail or sent by
telecopy, as follows:
 

 
25

--------------------------------------------------------------------------------

 
 
 
 

To Borrower:    Attention:  Jerome Fagerland           NEDAK Ethanol, LLC      
    87590 Hillcrest Road           PO Box 391           Atkinson, Nebraska 68713
          Facsimile:  (402) 336-2478           Email:  Jerome@nedakethanol.com  
                With a copy to:     David L. Bracht, Esq.           Husch
Blackwell LLP           1620 Dodge Street, Suite 2100           Omaha, Nebraska
68102           Facsimile: (402) 964-5050          
Email:  david.bracht@huschblackwell.com                   To Lender:    
Attention:  Randy Aberle           AgCountry Farm Credit Services, FLCA        
  1900 44th Street South           Fargo, North Dakota 58108          
Facsimile:  (877) 811-4074           Email:  randy.aberle@agcountry.com        
          With a copy to:   George H. Singer, Esq.           Lindquist & Vennum
P.L.L.P.           4200 IDS Center           80 South Eighth Street          
Minneapolis, Minnesota  55402           Facsimile:  (612) 371-3207          
Email:  gsinger@lindquist.com      

 
Any party hereto may change its address, facsimile number, or email address for
notices and other communications hereunder by notice to the other parties.  All
notices and other communications delivered to Borrower will, when transmitted by
overnight delivery, email, or fax, be effective when delivered for overnight
(next-day) delivery, transmitted by email, or transmitted in legible form by
facsimile machine, respectively, or if mailed, upon the third Business Day after
the date deposited in the mail or if delivered, upon delivery.  Notices
delivered to Lender will not be effective until actually received at its address
specified in this Section 8.01.
 
Any agreement of Lender to receive certain notices by telephone, email or
facsimile is solely for the convenience and at the request of Borrower.  Lender
will be entitled to rely on the authority of any Person purporting to be a
Person authorized by Borrower to give such notice and Lender will not have any
liability to Borrower or any other Person as a result of any action taken or not
taken by Lender in reliance upon such telephonic or facsimile notice.  The
obligation of Borrower to repay the Loans and all other Obligations hereunder
will not be affected in any way or to any extent by any failure of Lender to
receive written confirmation of any telephonic or facsimile notice or the
receipt by Lender of a confirmation which is at variance with the terms
understood by Lender to be contained in any such telephonic, email or facsimile
notice.
 

 
26

--------------------------------------------------------------------------------

 

 
Section 8.02   Waiver; Amendments.
 
(a)      No failure or delay by Lender in exercising any right or power
hereunder or any other Loan Document, and no course of dealing between Borrower
and Lender, will operate as a waiver, nor will any single or partial exercise of
any such right or power or any abandonment or discontinuance of steps to enforce
such right or power, preclude any other or further exercise thereof or the
exercise of any other right or power hereunder or thereunder.  The rights and
remedies of Lender hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies provided by law. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by Borrower therefrom will in any event be effective unless the same
is permitted by paragraph (b) of this Section, and then such waiver or consent
will be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of an
Advance will not be construed as a waiver of any Default or Event of Default,
regardless of whether Lender had notice or knowledge of such Default or Event of
Default at the time.
 
(b)      No amendment or waiver of any provision of this Agreement or any other
Loan Document, nor consent to any departure by Borrower therefrom, will in any
event be effective unless the same is in writing and signed by Borrower and
Lender and then such waiver or consent will be effective only in the specific
instance and for the specific purpose for which given.
 
Section 8.03   Expenses; Indemnification.
 
(a)      Borrower indemnifies Lender and each Participant against, and holds
Lender and each Participant harmless from, any and all costs, losses,
liabilities, claims, damages and related expenses, including the fees, charges
and disbursements of any engineers, consultants, agents and counsel for Lender
and/or any Participant, which are incurred by or asserted against Lender and/or
any Participant arising out of, in connection with or as a result of (1)  the
term sheet dated December 23, 2011, which was circulated amongst the parties but
not executed, this Amended and Restated Master Agreement, any Supplement, any
other Loan Document, or any other agreement or instrument contemplated hereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of any of the transactions contemplated hereby or thereby,
(2) any Advances or any actual or proposed use of the proceeds therefrom, (3)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned by Borrower or any Subsidiary, or any Environmental Liability
related in any way to Borrower or any Subsidiary, or (4) actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
Lender is a party thereto, including attorneys’ fees and all other costs and
fees (i) incurred before or after commencement of litigation or at trial, on
appeal or in any other proceeding, and (ii) incurred in any bankruptcy
proceeding; provided, that Borrower is not obligated to indemnify Lender or any
Participant for any of the foregoing arising out of Lender’s or such
Participant’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final and nonappealable judgment.
 
(b)      Borrower will pay, and hold Lender and each Participant harmless from
and against, any and all Taxes with respect to this Agreement and any other Loan
Document, any Collateral
 
 
 

 
27

--------------------------------------------------------------------------------

 

described therein, or any payments due thereunder, and will save Lender and each
Participant harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such Taxes.
 
(c)      To the extent permitted by applicable law, Borrower will not assert,
and Borrower hereby waives, any claim against Lender and/or any Participant, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to actual or direct damages) arising out of, in connection
with or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated therein, any Advance or the
use of proceeds thereof.
 
(d)      All amounts due under this Section 8.03 are due and payable promptly on
demand.
 
Section 8.04   Successors and Assigns.
 
(a)      The provisions of this Agreement are binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that Borrower may not assign or transfer any of its rights hereunder
without the prior written consent of Lender (and any attempted assignment or
transfer by Borrower without such consent will be considered null and void).
 
(b)      Lender may at any time, without the consent of Borrower, assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents, including all or a portion of any
Commitment and/or all or any portion of any Loan.
 
(c)      Lender and each Participant may at any time, without the consent of
Borrower, sell participation interests to one or more Persons (a “Participant”)
in all or a portion of Lender’s rights and obligations under this Agreement,
including all or a portion of any Commitment and/or all or any portion of any
Loan.  In the event Lender or any Participant sells one or more participation
interests, Lender’s (and such Participant’s) obligations under this Agreement
will remain unchanged, and Borrower will continue to deal solely and directly
with Lender in connection with Lender’s rights and obligations under this
Agreement and the other Loan Documents.
 
(d)      Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement and the Notes without complying
with this Section.  No such pledge or assignment will release Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for Lender
as a party hereto.
 
Section 8.05   Governing Law; Jurisdiction; Consent to Service of Process.
 
(a)      This Agreement and the other Loan Documents (except to the extent
otherwise provided therein) will be construed in accordance with and be governed
by the law (without giving effect to the conflict of law principles thereof) of
the State of North Dakota.
 
(b)      Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the non-exclusive jurisdiction of the United States District
Court of the District of North Dakota, and of any state court of the State of
North Dakota located in Cass County, in any action or
 
 

 
 
28

--------------------------------------------------------------------------------

 

proceeding arising out of or relating to this Agreement or any other Loan
Document or the transactions contemplated hereby or thereby, or for recognition
or enforcement of any judgment.  Each of the parties irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such North Dakota state court or, to
the extent permitted by applicable law, such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding will be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document will affect any right Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against
Borrower or its properties in the courts of any jurisdiction.
 
(c)      Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section and brought in any court
referred to in paragraph (b) of this Section. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
Section 8.06   Waiver of Jury Trial.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 8.07   Right of Setoff.  As additional security for payment of the
Obligations, Borrower grants to Lender a security interest in, a lien on, and an
express contractual right, at any time or from time to time upon the occurrence
and during the continuance of a Default or Event of Default, without prior
notice to Borrower, any such notice being expressly waived by Borrower to the
extent permitted by applicable law, to set off and apply against all deposits
(general or special, time or demand, provisional or final) of Borrower at any
time held or other obligations at any time owing by Lender to or for the credit
or the account of Borrower against any and all Obligations held by Lender or
Depositary (“Setoff”), irrespective of whether Lender has made demand hereunder
and although such Obligations may be unmatured.  Lender agrees to notify
Borrower after any Setoff and any application made by Lender; provided, that the
failure to give such notice will not affect the validity of such Setoff and
application.  Lender’s rights under this Section 8.07 are in addition to any
rights now or hereafter granted under applicable law and do not limit any such
rights.
 

 
29

--------------------------------------------------------------------------------

 

 
Section 8.08   Counterparts; Integration.  This Agreement may be executed in any
number of separate counterparts (including by telecopy or other electronic mail,
or any other electronic means), and all of said counterparts taken together will
be deemed to constitute one and the same instrument. This Agreement, the other
Loan Documents, and any separate letter agreement(s) relating to any fees
payable to the Lender constitute the entire agreement among the parties hereto
and thereto regarding the subject matters hereof and thereof and supersede all
prior agreements and understandings, oral or written, regarding such subject
matters.  This Amended and Restated Master Credit Agreement hereby amends and
restates the Original Credit Agreement (as defined in the Recitals hereof) in
its entirety, except as necessary to allow the Lender to enforce its rights and
remedies for any breach of, or Default under, the Original Credit Agreement
occurring prior to the date hereof.
 
Section 8.09   Survival.  All covenants, agreements, representations and
warranties made by Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement will be considered to
have been relied upon by Lender and will survive the execution and delivery of
this Agreement, regardless of any investigation made by any such other party or
on its behalf and notwithstanding that Lender may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and will continue in full force and effect as long as the
principal of or any accrued interest on the Loans or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as any
Commitment is in effect.  The provisions of this Section 8.09 will survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, and termination of
the Commitments, or this Agreement or any provision hereof.  All representations
and warranties made herein, in the certificates, reports, notices, and other
documents delivered pursuant to this Agreement will survive the execution and
delivery of this Agreement and the other Loan Documents.
 
Section 8.10   Severability
 
.  Any provision of this Agreement or any other Loan Document held to be
illegal, invalid or unenforceable in any jurisdiction, will, as to such
jurisdiction, be ineffective to the extent of such illegality, invalidity or
unenforceability without affecting the legality, validity or enforceability of
the remaining provisions hereof or thereof; and the illegality, invalidity or
unenforceability of a particular provision in a particular jurisdiction will not
invalidate or render unenforceable such provision in any other jurisdiction.
 
Section 8.11   Transferable Record.  This Agreement, the Notes and the other
Loan Documents, as amended, are “transferable records” as defined in applicable
law relating to electronic transactions.  Therefore, Lender may, on behalf of
Borrower, create a microfilm, optical disk or electronic image of such Loan
Documents that are authoritative copies under applicable law.  Lender may store
such authoritative copies in microfilm or electronic form and destroy the paper
original as part of its normal business practices.  Lender, on its own behalf,
may control and transfer such authoritative copies as permitted by applicable
law.
 
Section 8.12   Confidentiality .  Lender agrees to take normal and reasonable
precautions to maintain the confidentiality of any information designated in
writing as confidential and provided to it by Borrower or any Subsidiary, except
that such information may be disclosed (a)

 
30

--------------------------------------------------------------------------------

 

 
to any Affiliate, Participant or advisor of Lender, including without limitation
accountants, legal counsel and other advisors, provided that Lender shall have
taken reasonable steps to assure that such Affiliates, participants, and
advisors will maintain such information in confidence to the same extent
required of Lender hereunder, (b) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (c) to the extent
requested by any regulatory agency or authority, (d) to the extent that such
information becomes publicly available, other than as a result of a breach of
this Section 8.12, or which becomes available to Lender on a nonconfidential
basis from a source other than Borrower, (e) in connection with the exercise of
any remedy hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, and (f) subject to provisions
substantially similar to this Section 8.12, to any actual or prospective
assignee or Participant, or (g) with the consent of Borrower.  Any Person
required to maintain the confidentiality of any information as provided for in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information.
 
Section 8.13   Copies.  Borrower hereby acknowledges the receipt of a copy of
this Agreement and all other Loan Documents.
 
Section 8.14   Notice of Claims Against Lender; Limitation of Certain
Damages.  In order to allow Lender to mitigate any damages to Borrower from
Lender’s alleged breach of its duties under the Loan Documents or any other
duty, if any, to Borrower, the Borrower agrees to give Lender immediate written
notice of any claim or defense it has against Lender, whether in tort or
contract, relating to any action or inaction by Lender under any Loan Document,
or the transactions related thereto, or of any defense to payment of the
Obligations for any reason.  The requirement of providing timely notice to
Lender represents the parties’ agreed-upon standard of performance regarding
claims against Lender.  Notwithstanding any claim that Borrower may have against
Lender, and regardless of any notice Borrower may have given Lender, Lender will
not be liable to Borrower for consequential, punitive and/or special damages.
 
Section 8.15    NOT USED
 
Section 8.16   Out of Pocket Expenses.  Concurrently with Borrower’s funding of
the payment contemplated by Section 2.02(b) hereof, but in no event later than
three (3) Business Days following the satisfaction of the conditions set forth
in Section 2.01 hereof, Borrower shall pay Lender’s out of pocket expenses
(including, without limitation, reasonable attorneys’ fees and costs advanced,
filing fees, appraisal or environmental report costs and travel expenses)
incurred in the analysis and due diligence for the Loans, the preparation of the
Loan Documents, and the other fees and expenses due at the Closing, including
the Fees.
 
Section 8.17   Reaffirmation of the Terms and Undertaking of the Loan Documents
and Other Agreements.  Except as specifically otherwise agreed herein or
superseded hereby, Borrower acknowledges and agrees that the terms of the
Security Agreement, the Deed of Trust, the Collateral Assignments, and any other
Loan Documents, and any other agreements delivered in favor of Lender prior to
the date hereof are valid and remain in full force and effect in accordance with
their terms, and are hereby reaffirmed and restated effective as of the date
hereof as if fully set forth herein.
 

 
31

--------------------------------------------------------------------------------

 

 
Section 8.18   Validity and Enforceability of the Loan Documents and Other
Agreements.  Borrower acknowledges and agrees that the Loan Documents, are
valid, binding and fully enforceable according to their terms.  Any technical
defects in any Loan Documents, whether known or unknown, are hereby
unconditionally and absolutely waived by Borrower. Borrower hereby waives any
and all rules of construction, if any, and arguments that this Amended and
Restated Master Agreement and other Loan Documents are to be construed against
Lender as a result of its participation in the drafting hereof and thereof.
 
Section 8.19   Release of Claims. In consideration of this Amended and Restated
Master Credit Agreement and the other consideration afforded hereby, Borrower
hereby fully and finally releases, remises, acquits, and forever discharges,
with prejudice, Lender and Lender’s employees, agents, representatives,
consultants, attorneys, fiduciaries, servants, officers, directors, partners,
members, shareholders, participants, predecessors, successors and assigns,
subsidiary corporations, parent corporations, affiliates and related corporate
divisions (all of the foregoing hereinafter called the “Released Parties”), from
any and all actions and causes of action, judgments, executions, suits, debts,
claims, demands, liabilities, obligations, damages, and expenses of any and
every character, known or unknown, direct and/or indirect, at law or in equity,
of whatsoever kind or nature, whether heretofore or hereafter arising, for or
because of any manner or things done, omitted, or suffered to be done by any of
the Released Parties prior to and including the date of execution hereof, and in
any way directly or indirectly arising out of or in any way connected to this
Amended and Restated Master Agreement, the Note, or any other Loan Documents,
including but not limited to, claims, liabilities or obligations relating to any
settlement negotiations, representations, commitments, arrangements,
liabilities, offsets or deductions of sums owed to or by Borrower (all of the
foregoing hereinafter called the “Released Matters”).  Borrower acknowledges
that the agreements in this paragraph are intended to be in full satisfaction of
all or any alleged injuries or damages arising in connection with the Released
Matters.  Borrower represents and warrants to Lender that it has not purported
to transfer, assign, or otherwise convey any right, title, or interest of
Borrower in any Released Matter to any other person or entity and that the
foregoing constitutes a full and complete release of all Released Matters.
 


 


 


 
[Signature Page Follows]
 

 
32

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Master Credit Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.
 


BORROWER:


NEDAK ETHANOL, LLC
 


By:  /s/ Jerome
Fagerland                                                                
Name: Jerome Fagerland
Title: President and General Manager


 
By:  /s/ Everett
Vogel                                                                
Name: Everett Vogel
Title: Board Chairman


 


LENDER:


AGCOUNTRY FARM CREDIT SERVICES, FLCA




By:  /s/ Randolph L.
Aberle                                                                
Name:  Randolph L. Aberle
Title:  Vice President






























[SIGNATURE PAGE TO AMENDED AND RESTATED MASTER CREDIT AGREEMENT]

 
33

--------------------------------------------------------------------------------

 



 
ATTACHMENT I
 
DEFINITIONS
 
A.           Accounting Terms and Determination.  Unless otherwise defined or
specified herein, all accounting terms used herein will be interpreted, all
accounting determinations hereunder will be made, and all financial statements
required to be delivered hereunder will be prepared, in accordance with GAAP as
in effect from time to time.
 
B.           Terms Generally.  The definitions of terms herein apply equally to
the singular and plural forms of the terms defined.  The words “include,”
“includes” and “including” are herein deemed to be followed by the phrase
“without limitation.”  Unless the context requires otherwise (a) any definition
of or reference to any agreement, instrument or other document herein will be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person will
be construed to include such Person’s successors and permitted assigns, (c) the
words “hereof,” “herein” and “hereunder” and words of similar import will be
construed to refer to this Agreement as a whole and not to any particular
provision hereof, (d) all references to Articles, Sections, Exhibits and
Schedules will be construed to refer to Articles, Sections, Exhibits and
Schedules to this Agreement, and (e) all references to a specific time will be
construed to refer to the time in the city provided herein for Lender’s receipt
of notices hereunder, unless otherwise indicated.
 
C.           Supplements.  Certain terms are defined specifically in one or more
Supplements.  If there is an inconsistency between the terms hereof and a
Supplement, the definitions in the Supplement will control to the extent
provided therein.
 
D.           Defined Terms.  In addition to the other terms defined in the
Agreement, the following terms have the meanings herein specified.
 
“Advance” means an advance of Loan funds by Lender to or for the benefit of
Borrower.
 
“Affiliate” means, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.
 
“Agreement” means, collectively, the Amended and Restated Master Credit
Agreement and each of the Supplements in effect from time to time.
 
“Amended and Restated Master Agreement” means solely this Amended and Restated
Master Credit Agreement, not including the Supplements, as amended, restated, or
otherwise modified (other than by Supplements entered into pursuant to Section
1.02) from time to time.
 

 
I-1

--------------------------------------------------------------------------------

 

“Borrower” means NEDAK Ethanol, LLC, a Nebraska limited liability company.
 
“BSA” has the meaning set forth in Section 4.12.
 
“Budget” has the meaning set forth in Section 4.01(g).
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the city of Fargo, North Dakota, are authorized or required
by law to close.
 
“Capital Expenditures” means, for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of
Borrower that are (or would be) set forth on a consolidated statement of cash
flows of Borrower for such period prepared in accordance with GAAP and (b)
Capital Lease Obligations incurred by Borrower during such period.
 
“Capital Lease Obligations” of any Person means the capitalized amount,
determined in accordance with GAAP, of all obligations of such Person to pay
rent or other amounts under any lease (or other arrangement conveying the right
to use) real or personal property, or a combination thereof, which obligations
are required to be classified and accounted for as capital leases on a balance
sheet of such Person under GAAP.
 
 “Change in Control” means the occurrence of one or more of the following
events: (a) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of Borrower or any guarantor of any portion of the Obligations to any Person or
“group” (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder in effect on the date
hereof), (b) acquisition of Control of the Borrower or any guarantor of any
portion of the Obligations by any Person who does not Control the Borrower or
such guarantor on the date of this Agreement, or (c) occupation of a majority of
the seats on the board of directors of Borrower or any guarantor of any portion
of the Obligations by Persons who were neither (1) nominated by the immediately
previous board of directors or (2) appointed by directors so nominated.
 
“Charges” has the meaning set forth in Section 1.05.
 
“Class B Preferred Units” means units of Borrower’s Class B Preferred Membership
Units and having the rights and preferences as set forth in the Fifth Amended
and Restated Operating Agreement of Borrower dated as of January 1, 2012.
 
“Closing Date” means December 31, 2011, and with respect to each Supplement, the
date specified in such supplement if a different closing date is specified.
 
“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time.
 
“Collateral” means all of Borrower’s tangible and intangible property, real and
personal, including without limitation, all casualty insurance proceeds and
condemnation awards.
 

 
I-2

--------------------------------------------------------------------------------

 

“Collateral Assignment” means each collateral assignment by Borrower in favor of
Lender of a Material Contract, including the collateral assignment by Borrower
in favor of Lender of the Tenaska Asset Management Agreement dated as of the
dated hereof, and including all such collateral assignments made prior to the
date hereof and all of those made hereafter.
 
“Commitment” means any commitment by Lender to advance funds to Borrower as set
forth in this Agreement or any Supplement to this Agreement.
 
“Consent and Waiver of Borrower’s Rights” means the consent and waiver in the
form attached hereto as Exhibit 2.01(c)(13).
 
“Control” means the power, directly or indirectly, either to (a) vote 10% or
more of securities having ordinary voting power for the election of directors
(or persons performing similar functions) of a Person or (b) direct or cause the
direction of the management and policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. The terms
“Controls,” “Controlling,” “Controlled by,” and “under common Control with” have
meanings correlative thereto.
 
“Control Agreements” means the agreements requested by Lender, if any, to
perfect Lender’s security interest in Deposit Accounts and Investment Accounts,
as the same may be amended, restated, supplemented or otherwise modified from
time to time, and any such agreements entered into after the date hereof.
 
 “Deed of Trust” means that certain Deed of Trust, Security Agreement,
Assignment of Leases and Rents and Fixture Financing Statement between Borrower
and Lender dated as of February 14, 2007 granted by Borrower to Lawyers Title
Insurance Corporation for the benefit of Lender, recorded February 16, 2007 in
Book 318 of Deeds, at Page 48 of the records of Holt County, Nebraska, as
amended by that certain First Amendment to Deed of Trust, Security Agreement,
Assignment of Leases and Rents and Fixture Financing Statement dated December
13, 2007, ranted by Borrower to Lawyers Title Insurance Corporation for the
benefit of Lender, recorded December 13, 2007, in Book 324 of Mortgages, at Page
140 of the records of Holt County, Nebraska, as further amended by that certain
Second Amendment to Deed of Trust, Security Agreement, Assignment of Leases and
Rents and Fixture Financing Statement dated as of the dated hereof, granted by
Borrower to Lawyers Title Insurance Corporation in favor of Lender, as further
amended, restated, revised or otherwise modified from time to time hereafter.
 
“Default” means any condition or event that, with the giving of notice or the
lapse of time, or both, would constitute an Event of Default.
 
“Default Interest” has the meaning set forth in Section 1.04.
 
“Deposit Accounts” means all demand, time, savings, passbook or similar
depository accounts of Borrower with any Person, including Borrower’s operating,
payroll, and other bank or depository accounts.
 
“Depositary” has the meaning set forth in Section 2.01(h).
 

 
I-3

--------------------------------------------------------------------------------

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, related attorneys’ fees,
natural resource damages, penalties or indemnities), directly or indirectly
resulting from or based upon (a) any actual or alleged violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) any actual or alleged
exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazardous Materials, or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
 
“ERISA” means the Employee Retirement Income Secu­rity Act of 1974, as amended
from time to time, any successor statute, and the rules and regulations
promulgated thereunder.
 
“ERISA Affiliate” means with respect to Borrower, any other Person that is a
member of a controlled group with Borrower for purposes of Section 4001(a)(14)
of ERISA or that is treated as a single employer with Borrower for purposes of
Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by Borrower or the ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by Borrower or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; or (g) the receipt by Borrower or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from Borrower or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.
 
“Event of Default” has the meaning set forth in Section 7.01.
 
“Farm Products” has the meaning ascribed thereto in the UCC.
 
“Fees” has the meaning set forth in Section 1.10.
 

 
I-4

--------------------------------------------------------------------------------

 

 “First Supplement” means the First Supplement to the Amended and Restated
Master Credit Agreement between Borrower and Lender dated as of the date hereof,
as amended, restated, supplemented, or otherwise modified from time to time..
 
 “Food Security Act” means the Food Security Act of 1985, 7 U.S.C. §  1631, as
amended, and the regulations promulgated thereunder.
 
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States applied on a consistent basis.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee” of or by any Person, including without limitation any Governmental
Authority providing a guarantee of any portion of the Obligations, (the
“guarantor”) means any obligation, contingent or otherwise, of the guarantor
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other obligation of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly and including any obligation, direct or indirect,
of the guarantor (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation, or (d)
as an account party in respect of any letter of credit or letter of guarantee
issued in support of such Indebtedness or obligation.  The term “Guarantee” does
not include endorsements for collection or deposits in the ordinary course of
business. The amount of any Guarantee is deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which
Guarantee is made or, if not so stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith. The term
“Guarantee” used as a verb has a corresponding meaning.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Hedging Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity agreements and other similar agreements or
arrangements designed to protect against fluctuations in interest rates,
currency values or commodity values, in each case to which Borrower is a party.
 

 
I-5

--------------------------------------------------------------------------------

 

“Indebtedness” of any Person means, without duplication (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 7.01(e), trade payables overdue by more
than 120 days are included in this definition except to the extent that any of
such trade payables are being disputed in good faith and by appropriate
measures), (d) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(e) all Capital Lease Obligations of such Person, (f) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (g) all Guarantees of such Person,
(h) all Indebtedness of a third party secured by any Lien on property owned by
such Person, whether or not such Indebtedness has been assumed by such Person,
(i) all obligations of such Person, contingent or otherwise, to purchase,
redeem, retire or otherwise acquire for value any common stock, membership unit
or other capital interest of such Person, (j) Off-Balance Sheet Liabilities, and
(k) all capital interests of such person (such as preferred units) which call
for a fixed or formulaic amount to be paid to the holder thereof or that have a
maturity date. The Indebtedness of any Person includes the Indebtedness of any
partnership or joint venture in which such Person is a general partner or a
joint venturer, except to the extent that the terms of such Indebtedness provide
that such Person is not liable therefor.
 
“Inventory” has the meaning ascribed thereto in the UCC, and shall include,
without limitation, grain, grain sorghum, corn, soybeans, wheat, ethanol, dried
distiller’s grains and solubles, and other goods, held by Debtor for sale or for
processing and sale.
 
“Investment Accounts” means all securities or investment accounts of Borrower
with brokerage firms and other Persons.
 
“Investments” has the meaning set forth in Section 6.04.
 
“Lead Lender Administrative Fee” means a fee payable by Borrower to Lender on
the Closing Date in an amount equal to $130,000.
 
“Lender” means AgCountry Farm Credit Services, FLCA, a federal land credit
association organized under the Farm Credit Act of 1971, as amended, and its
successors and assigns.
 
“Lien” means any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agree­ment or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).
 
“Loan” means a loan commitment or credit and facilities made under this
Agreement as more fully described in a Supplement.
 

 
I-6

--------------------------------------------------------------------------------

 

“Loan Documents” means collectively this Amended and Restated Master Agreement,
the Supplements, the Deed of Trust, the Security Agreement, the Notes, the
Collateral Assignments, all other Loan Documents, all UCC financing statements
filed by Lender in connection with perfection of Lender’s security interest in
the Collateral, and any Control Agreements, draw requests, and any and all other
instruments, agreements, documents and writings executed pursuant to any of the
foregoing which have been delivered in fulfillment of a condition precedent to
effectiveness or to Lender’s obligations under any of the foregoing, or which
have otherwise been executed by Borrower and delivered to Lender in connection
with the Obligations or the Collateral.
 
 “Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (a) the business,
results of operations, financial condition, assets, or liabilities, of Borrower,
(b) the ability of Borrower to perform any of its obligations under the Loan
Documents, (c) the rights and remedies of Lender under any of the Loan Documents
or (d) the legality, validity or enforceability of any of the Loan Documents.
 
“Material Contract” means an agreement to which Borrower is or hereafter becomes
a party which is material to the operation of Borrower’s business.
 
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, in an aggregate
principal amount of $100,000 or more.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations in respect to any
Hedging Agreement at any time is the maximum aggregate amount (giving effect to
any netting agreements) that Borrower would be required to pay if such Hedging
Agreement were terminated at such time.
 
“Maximum Rate” has the meaning set forth in Section 1.05.
 
“Monthly Variance Report” has the meaning set forth in Section 4.01(j).
 
“Multiemployer Plan” has the meaning set forth in Section 4001(a)(3) of ERISA.
 
“Net Income” means net income (or loss) determined on a consolidated basis in
accordance with GAAP, but excluding (a) extraordinary gains or losses, (b) gains
attributable to write-up of assets, (c) any equity interest in unremitted
earnings of any Person that is not a Subsidiary, and (d) income (or loss) of any
Person which accrued prior to the date such Person becomes a Subsidiary or is
merged into or consolidated with Borrower or any Subsidiary on the date such
Person’s assets are acquired by the Borrower or a Subsidiary.  Net Income shall
include USDA Bio Energy program payments and other payments and benefits
received by Borrower in respect of incentives provided by the State of Nebraska
or any other Governmental Authority.
 

 
I-7

--------------------------------------------------------------------------------

 

“Notes” means, collectively, all notes of Borrower in favor of Lender issued
pursuant to a Supplement.
 
“Obligations” means all amounts owed by Borrower to Lender pursuant to or in
connection with this Agreement or any other Loan Document, and any other
obligation of Borrower to Lender of any nature whatsoever, including without
limitation, all principal, interest (including any interest accruing after the
filing of any petition in bankruptcy or the commencement of any insolvency,
reorganization or like proceeding relating to Borrower, whether or not a claim
for post-filing or post-petition interest is allowed in such proceeding), all
reimbursement obligations, fees, prepayment premiums, expenses, indemnification
and reimbursement payments, costs and expenses (including all fees and expenses
of counsel to Lender incurred pursuant to this Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder,
together with all renewals, extensions, modifications or refinancings thereof.
 
“OFAC” has the meaning set forth in Section 4.12.
 
“Off-Balance Sheet Liabilities” of any Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability of such Person under any sale
and leaseback transactions which do not create a liability on the balance sheet
of such Person, (c) any liability of such Person under any so-called “synthetic”
lease transaction, or (d) any obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person.
 
“Operating Agreement” means (a) initially and until January 1, 2011, that
certain Fourth Amended and Restated Operating Agreement of Borrower dated as of
December 31, 2011, and (b) thereafter that certain Fifth Amended and Restated
Operating Agreement of Borrower dated as of January 1, 2012.
 
“Original Credit Agreement” has the meaning set forth in the Recitals.
 
“Original Note” has the meaning set forth in the Recitals.
 
“Owner’s Equity Ratio” means, as of any date, the quotient of (a) the total net
worth of Borrower as determined in accordance with GAAP using the balance sheet
contained in Borrower’s audited fiscal year end financial statements divided by
(b) the total assets of Borrower that should be reflected on Borrower’s
consolidated balance sheet as of such date prepared in accordance with GAAP,
after eliminating all amounts properly attributable to minority interests, if
any, in the stock and surplus of Subsidiaries.
 
“Participant” has the meaning set forth in Section 8.04(c).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA, and any successor entity performing similar functions.
 

 
I-8

--------------------------------------------------------------------------------

 

“Permitted Encumbrances” means:
 
(a)      Liens imposed by law for taxes not yet due (or with respect to real
estate taxes, not yet delinquent) or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;
 
(b)      statutory Liens of landlords and Liens of carriers, warehousemen,
mechanic, materialmen and other Liens imposed by law created in the ordinary
course of business for amounts not yet due or which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves are
being maintained in accordance with GAAP;
 
(c)      pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(d)      deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
 
(e)      judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;
 
(f)      easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or materially interfere with the ordinary
conduct of business of Borrower and its Subsidiaries taken as a whole; and
 
(g)      Liens in favor of Lender.
 
“Permitted Investments” means:
 
(h)      direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States), in each case maturing within one year from the
date of acquisition thereof;
 
(i)      commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within six months from
the date of acquisition thereof;
 
(j)      certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States of America or any state thereof which has a combined capital and surplus
and undivided profits of not less than $500,000,000;
 

 
I-9

--------------------------------------------------------------------------------

 

(k)      fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
 
(l)      mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (a) through (d) above; and
 
(m)    Hedging Agreements approved by Lender as set forth in Section 6.10 hereof
and entered into by Borrower in the ordinary course of business solely to hedge
or mitigate risks to which Borrower is exposed in the conduct of its business or
management of its liabilities.
 
“Person” means any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
 
“Projections” means Borrower’s forecasted (a) balance sheets; (b) profit and
loss statements; and (c) cash flow statements; all prepared on a consolidated
basis and otherwise consistent with the historical financial statements of
Borrower, together with appropriate supporting details and a statement of
underlying assumptions which are believed by Borrower to be reasonable and fair
in light of the current condition and past performance of Borrower and to
reflect a reasonable estimate of the projected balance sheets, results of
operations, cash flows and other information presented therein for five (5)
years following the Closing Date.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Borrower or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Project” means all tangible and intangible real and personal property now
existing or hereafter acquired, constructed or installed, that comprises the dry
milling ethanol plant of Borrower located near Atkinson, Nebraska, which is
capable of producing not less than 44 million gallons of fuel grade ethanol per
year, together with related byproducts of modified wet, high protein, distillers
grains with soluble, together with all fixtures, equipment, attachments and
accessories thereto.
 
“Real Estate” means all real property owned or leased by Borrower that is
intended as collateral for any Loan.
 
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
 
“Released Matters” has the meaning set forth in Section 8.19.
 
“Released Parties” has the meaning set forth in Section 8.19.
 

 
I-10

--------------------------------------------------------------------------------

 

“Responsible Officer” means Borrower’s general manager or chief financial
officer, or such other duly authorized Person as may be designated in writing
with the prior written consent of Lender.
 
“Restructure Fee” means a fee payable by Borrower to Lender on the Closing Date
in an amount equal to $130,000, which such fee is to be distributed by Lender
pro rata among the Participants.
 
 “Security Agreement” means the Security Agreement between Lender and Borrower
dated as of February 14, 2007, as amended, restated, supplemented or otherwise
modified from time to time.
 
“Servicing Fee” means the servicing fee to be paid to Lender by each Participant
in the amount of 25 basis points of the total participation interest of each
such Participant in the Loan.
 
“Setoff” has the meaning set forth in Section 8.07.
 
 “Subsidiary” means, with respect to any Person (the “parent”), any corporation,
partnership, joint venture, limited liability company, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, partnership, joint venture, limited liability company, association
or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of  the ordinary
voting power, or in the case of a partnership, more than 50% of the general
partnership interests are, as of such date, owned, Controlled or held, or (b)
that is, as of such date, otherwise Controlled (as set forth in clause (b) of
the definition thereof), by the parent or one or more subsidiaries of the parent
or by the parent and one or more subsidiaries of the parent. Unless otherwise
indicated, all references to “Subsidiary” hereunder mean a Subsidiary of
Borrower (including Subsidiaries formed after the Closing Date).
 
“Supplements” has the meaning set forth in Section 1.02.
 
“Tangible Net Worth” means, as of any date (a) the total assets of Borrower that
should be reflected on Borrower’s consolidated balance sheet as of such date
prepared in accordance with GAAP, after eliminating all amounts properly
attributable to minority interests, if any, in the stock and surplus of
Subsidiaries, less (b) the sum of (i) Total Debt as of such date, (ii) the
amount of appraisal surplus or any write-up in the book value of any assets
resulting from a revaluation thereof or any write-up in excess of the cost of
such assets acquired reflected on the consolidated balance sheet of Borrower as
of such date prepared in accordance with GAAP, and (iii) the net book amount of
all assets of Borrower that should be classified as intangible assets (including
investments in other entities) on a consolidated balance sheet of Borrower as of
such date prepared in accordance with GAAP.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority
arising from payment hereunder or from the execution, delivery, or enforcement
of, any Loan Document, including, without limitation, all present or future
stamp or documentary taxes or any other excise or
 

 
I-11

--------------------------------------------------------------------------------

 

property taxes.  “Taxes” does not include taxes based on (or determined solely
by) Lender’s net income.
 
“Tax Distributions” means, for any taxable year for which Borrower is treated
under the Code as a partnership for income tax purposes or otherwise disregarded
under the Code for income tax purposes, dividends and/or distributions paid by
the Borrower to its members from time to time in an amount necessary to satisfy
such members’ respective income tax liabilities assuming each such member is
subject to tax at the highest marginal federal income tax bracket for married
individuals filing jointly and at the highest such marginal rate applicable to
Nebraska residents..
 
“Tenaska Asset Management Agreement” means the Asset Management Agreement dated
as of December 31, 2011, by and between Borrower and Tenaska Biofuels, LLC
approved by Lender pursuant to the certain .
 
 “TIF Lender” means Arbor Bank, a [Nebraska banking corporation], or any
successor thereto.
 
“TIF Lender Suit” has the meaning set forth in Section 2.01(c)(22).
 
 “Total Debt” means all Indebtedness that should be reflected on Borrower’s
consolidated balance sheet prepared in accordance with GAAP.
 
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of North Dakota.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 

 
I-12

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Form of Compliance Certificate
 


 


 
None
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Form of Officer’s Certificate
 
NEDAK ETHANOL, LLC
OFFICER’S CERTIFICATE
 
This Officer’s Certificate executed and delivered pursuant to Sections 2.01(c)
of the Amended and Restated Master Credit Agreement, dated as of December 31,
2011 (the “Credit Agreement”), by and between NEDAK Ethanol, LLC, a Nebraska
limited liability company (the “Borrower”), and AgCounty Farm Credit Services,
FCLA (the “Lender”).  Capitalized terms used but not defined in this Officer’s
Certificate shall have the meanings given to them in the Credit Agreement.  The
undersigned hereby certifies to the Lender as follows:
 
1.      Attached hereto as Exhibit A is a certified copy of the Articles of
Organization (the "Articles") as in full force and effect on the date hereof,
which Articles have not been amended, modified or repealed in any manner.


2.      Attached hereto as Exhibit B is a true and complete copy of the
Certificate of Good Standing of the Company issued by the Office of the
Secretary of State of the State of Nebraska.


3.      Attached hereto as Exhibit C is a true, correct and complete copy of the
resolutions of the Board of Directors of the Company authorizing and approving
the execution, delivery and performance of the Credit Agreement and all
documents, instruments and agreements to be executed in connection herewith,
which resolutions are in full force and effect and have not been amended,
modified, or rescinded.


4.      Attached hereto as Exhibit D is a true and correct copy of an incumbency
certificate setting forth genuine signatures of certain duly appointed
authorized representatives of the Company authorized to execute and deliver
documents on behalf of the Company in accordance with the resolutions described
above.


5.      Attached hereto as Exhibit E is a true, correct and complete copy of the
Fourth Amended and Restated Operating Agreement duly adopted by the Board of
Directors of the Company (the “Board”) effective as of December 31, 2011 (the
"Fourth Operating Agreement"), which Fourth Operating Agreement has not been
amended or modified in any manner except as amended by the Fifth Operating
Agreement (as defined below).


6.      Attached hereto as Exhibit F is a true, correct and complete copy of the
Fifth Amended and Restated Operating Agreement duly adopted by the Board to be
effective as of January 1, 2012 (the "Fifth Operating Agreement") which Fifth
Operating Agreement has not been amended or modified in any manner.




[Remainder of this page has intentionally been left blank.]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Officer’s Certificate has been executed as of the date
first written above.
 
 
_________________________________________
Jerome Fagerland, President and General Manager

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 2.01(b)(5)
 
OPINION REQUIREMENTS
 
1.           Borrower (a) is a limited liability company duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority and the legal right to own and
operate its property and to conduct its business.
 
2.           Borrower has the power and authority to execute, deliver and
perform the Loan Documents to which it is a party and has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party.
 
3.           No consent, approval or authorization of, or registration or filing
with, any Person (including, without limitation, any Governmental Authority) is
required in connection with the execution, delivery or performance by Borrower
of the Loan Documents.
 
4.           Borrower has duly executed and delivered the Loan Documents to
which it is a party, and the Loan Documents constitute, legal, valid and binding
obligations of Borrower enforceable against it in accordance with their
respective terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.
 
5.           The execution, delivery and performance by Borrower of the Loan
Documents to which it is a party will not (a) violate the articles of
organization, any other charter or organizational document, or the operating
agreement of Borrower, (b) violate any law applicable to Borrower, (c) insofar
as known to us, violate any determination of an arbitrator or a court or other
Governmental Authority applicable to Borrower, (d) insofar as known to us, cause
a breach or default under any contractual obligation of Borrower, or (e) result
in the creation or imposition of any Lien on any of the property or revenues of
Borrower.
 
6.           To the best of our knowledge, no litigation, investigation or
proceeding of or before any Governmental Authority are pending or threatened by
or against Borrower, or against any of its properties or revenues, existing or
future (a) with respect to any Loan Document or any of the transactions
contemplated thereby, or (b) which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect.
 
7.           The rates of interest and the fees provided for in the Credit
Agreement and the description thereof provided in the Credit Agreement and the
Notes do not violate any laws of the State of Nebraska relating to interest and
usury, and will not violate any such law by virtue of any fluctuations in any
base, prime, index or equivalent rate or rates on which interest charges may be
based under such agreements.
 
8.           Under the laws of the State of Nebraska, the Loan Documents will be
governed by the internal laws of the State of North Dakota, including all such
laws relating to interest and usury.
 

 
 

--------------------------------------------------------------------------------

 

9.           To the extent Borrower has rights in the “Collateral” described in
the Security Agreement and Collateral Assignments, the provisions of the
Security Agreement and the Collateral Assignments are sufficient to grant to
Lender, a security interest in all right, title and interest of the Borrower in
those items and types of Collateral in which a security interest may be created
under Article 8 or Article 9 of the UCC.  To the extent that the Borrower has
rights in the “Collateral” described in the Security Agreement and the
Collateral Assignments and to the extent that such Collateral consists of types
of items of property in which a security interest may be perfected by the filing
of financing statements in the State of Nebraska, such security interests have
been perfected by the filing of the Financing Statements in the offices of the
Nebraska Secretary of State and the Fixture Financing Statements in the office
of the Recorder in Holt County, Nebraska.
 
10.           The Deed of Trust, upon due recordation in the office of the
Recorder in Holt County, Nebraska, will constitute in favor of Lender, a valid
and continuing lien on the property described therein as security for the
Obligations and will be enforceable in accordance with its terms, except to the
extent that enforceability may be limited by applicable bankruptcy, insolvency
and other similar laws, and equity principles of general application, relating
to or affecting the enforcement of creditors’ rights generally.
 
11.           Borrower has obtained all permits, licenses, approvals, and
authorizations required by all Governmental Authorities for construction,
ownership, and operation of the Collateral.
 

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT 2.01(b)(12)
 
CONSENT AND WAIVER OF BORROWER RIGHTS
 
(Attach Form)
 
CONSENT AND WAIVER
 
Reference is made to the Amended and Restated Master Credit Agreement dated as
of December 31, 2011 (the “Credit Agreement”), by and between NEDAK Ethanol,
LLC, a Nebraska limited liability company (“Borrower”) and AgCountry Farm Credit
Services, FLCA.  Terms defined in the Credit Agreement are used herein with the
same meanings.
 
The Borrower does hereby consent to the sale or participation of the Loans to
one or more Participants pursuant to Section 2.01(b)(12) of the Credit Agreement
and waives the Borrower Rights, a copy of which are set forth on Exhibit A
attached hereto.
 
This Consent and Waiver is being delivered pursuant to Farm Credit
Administration Regulations, Section 617.7015 (69 FR 10908, March 9, 2004).
 
IN WITNESS WHEREOF, I have hereunto signed my name this 31st day of December,
2011.
 
   NEDAK Ethanol, LLC
 




By: ______________________________
Name: ____________________________
Title: _____________________________






By: ______________________________
Name: ____________________________
Title: _____________________________




 


 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT 3.19
BORROWER RIGHTS
 
1.
At loan closing, Borrower shall receive copies of Loan Documents signed by
Borrower.  Upon request thereafter Borrower is entitled to copies of documents
signed or delivered by Borrower, copies of Lender’s, or the Lender’s parent
association’s, charter and by laws, as applicable, and copies of Lender’s
appraisals of the collateral.

 
2.
If the Loans have an adjustable or variable interest rate, Borrower will be
notified in writing of any change in interest rate.  The notice will be given
not later than any deadline date required by regulations promulgated by the Farm
Credit Administration.

 
3.
If Borrower’s Loans are in a differential interest rate program, Borrower may
request that Lender review the Loans to verify that the proper interest rate
category has been assigned, and also to explain in writing to Borrower the basis
for the interest rate charged and how the credit status of the Borrower may be
improved to receive a lower interest rate on the Loans.

 
4.
If Lender places Borrower’s Loans in nonaccrual status and such action results
in an adverse action being taken against Borrower (such as revocation of any
undisbursed loan commitment), the Lender shall notify Borrower in writing of
such change in status and the reasons therefore.  If Borrower was not delinquent
in any payments under the Loans at the time and Borrower’s request to have the
Loans reinstated to accrual status is denied, Borrower may obtain a review of
such denial before the Lender’s credit review committee.

 
5.
Lender may not commence foreclosure or other legal action against any collateral
securing the Loans unless at least 45 days before such commencement Lender has
provided Borrower with a copy of Lender’s restructuring policy and forms on
which Borrower may submit a request for restructuring.  If Borrower’s request
for restructuring is denied, Borrower may appeal the denial to Lender’s credit
review committee, and may also obtain an independent appraisal of any collateral
(at Borrower’s expense) for consideration by the credit review committee.

 
If Lender acquires agricultural real estate by enforcement of Lender’s lien,
when Lender elects to sell or lease the acquired property, Borrower shall have a
right of first refusal on the property.  Lender shall notify Borrower in writing
and Borrower may purchase or lease the property, as appropriate, at the
appraised fair market value or fair rental value, or if the property is sold by
public offering, at the price of the highest qualified bid.
 


 

